EXHIBIT 10.2

CREDIT AND GUARANTY AGREEMENT


Dated as of June 1, 2005


Among


CONTINENTAL AIRLINES, INC.,

and

CONTINENTAL MICRONESIA, INC.,

as Borrowers and Guarantors,

AIR MICRONESIA, INC.,

as a Guarantor,


and

EACH OF THE LENDERS SIGNATORY HERETO,
as Lenders,


and


MERRILL LYNCH MORTGAGE CAPITAL INC.,
as Administrative Agent

 

MERRILL LYNCH MORTGAGE CAPITAL INC.
as Sole Book Runner and Sole Lead Arranger

TABLE OF CONTENTS

Page

ARTICLE I

DEFINITIONS

Section 1.01 Certain Defined Terms *

Section 1.02 Terms Generally *

Section 1.03 Accounting Terms; GAAP *

ARTICLE II

AMOUNTS AND TERMS OF THE LOANS

Section 2.01 Loans *

Section 2.02 Procedure for Borrowing *

Section 2.03 Funding of Borrowings *

Section 2.04 Security *

Section 2.05 Evidence of Debt *

Section 2.06 Repayment of Loans *

Section 2.07 Payments Generally; Pro Rata Treatment *

Section 2.08 Sharing of Set-Offs *

Section 2.09 Prepayment of Loans *

Section 2.10 Fees *

Section 2.11 Interest *

Section 2.12 Additional Costs *

Section 2.13 Illegality *

Section 2.14 Alternate Rate of Interest *

Section 2.15 Break Funding Costs *

Section 2.16 Taxes *

Section 2.17 Mitigation Obligations; Replacement of Lenders *

ARTICLE III

CONDITIONS OF LENDING

Section 3.01 Conditions Precedent *

Section 3.02 Determinations Under Section 3.01 *

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Section 4.01 Organization; Powers *

Section 4.02 Authorization; Enforceability *

Section 4.03 Approvals; No Conflicts *

Section 4.04 Financial Condition; No Material Adverse Effect; Disclosure *

Section 4.05 Properties *

Section 4.06 Litigation and Environmental Matters *

Section 4.07 Compliance with Laws and Agreements; Labor Relations *

Section 4.08 Investment and Holding Company Status *

Section 4.09 Taxes *

Section 4.10 ERISA *

Section 4.11 Perfection of Security Interest *

Section 4.12 Use of Proceeds *

Section 4.13 AMI and CMI Stock *

Section 4.14 No Default *

Section 4.15 Casualty, Etc *

Section 4.16 Permits *

Section 4.17 Slot Utilization *

Section 4.18 Route Utilization *

Section 4.19 No Burdensome Restrictions *

Section 4.20 Solvency *

Section 4.21 Anti-Terrorism Law *

Section 4.22 Intellectual Property *

ARTICLE V

AFFIRMATIVE COVENANTS

Section 5.01 Financial Statements and Other Information *

Section 5.02 Notices of Material Events *

Section 5.03 Existence; Conduct of Business *

Section 5.04 Maintenance of Properties; Insurance *

Section 5.05 Books and Records; Inspection Rights *

Section 5.06 Compliance with Laws *

Section 5.07 Further Assurances *

Section 5.08 Slots and Routes *

Section 5.09 Use of Proceeds *

Section 5.10 Payment of Taxes, Etc *

Section 5.11 Appraisal Reports; Release of Collateral *

Section 5.12 Unrestricted Cash Balance *

Section 5.13 Gate Utilization *

Section 5.14 Slot Utilization *

Section 5.15 Route Utilization *

Section 5.16 Routes and Slot Reporting *

Section 5.17 Tax Sharing Agreement *

Section 5.18 Aircrafts and Related Materials *

Section 5.19 Citizenship *

Section 5.20 Embargoed Person *

ARTICLE VI

NEGATIVE COVENANTS

Section 6.01 Liens *

Section 6.02 Fundamental Changes *

Section 6.03 Transactions with Affiliates *

Section 6.04 Accounting Changes *

Section 6.05 Minimum Unrestricted Cash Balance *

Section 6.06 Sales, Etc *

Section 6.07 Payment Restrictions Affecting Subsidiaries *

Section 6.08 Indebtedness *

Section 6.09 Lines of Business *

Section 6.10 Anti-Terrorism Law; Anti-Money Laundering *

Section 6.11 Investments *

Section 6.12 Governing Documents *

Section 6.13 Restricted Payments, etc *

Section 6.14 Sale and Leaseback *

Section 6.15 Stock of Subsidiaries *

ARTICLE VII

EVENTS OF DEFAULT

Section 7.01 Events of Default *

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.01 Appointment, Powers and Immunities *

Section 8.02 Reliance by Administrative Agent *

Section 8.03 Defaults *

Section 8.04 Rights as a Lender *

Section 8.05 Indemnification *

Section 8.06 Non Reliance on Administrative Agent and Other Lenders *

Section 8.07 Failure to Act *

Section 8.08 Resignation or Removal of Administrative Agent *

Section 8.09 Maintaining the Cash Collateral *

ARTICLE IX

MISCELLANEOUS

Section 9.01 Amendments, Waivers, Etc *

Section 9.02 Notices, Etc *

Section 9.03 Assignments and Participations; Register *

Section 9.04 No Waiver; Remedies *

Section 9.05 Expenses; Indemnity; Damage Waiver *

Section 9.06 Guarantee Provisions; Joint and Several Liability *

Section 9.07 Consent to Jurisdiction *

Section 9.08 Binding Effect *

Section 9.09 Survival *

Section 9.10 Captions *

Section 9.11 Severability *

Section 9.12 Execution in Counterparts *

Section 9.13 Confidentiality *

Section 9.14 WAIVER OF JURY TRIAL *

Section 9.15 Entire Agreement *

Section 9.16 Governing Law *

Section 9.17 Right of Setoff *

Section 9.18 Acknowledgments *



SCHEDULE 1 - Permitted Investments

SCHEDULE 2(a)- Description of Trans-Pacific Routes

SCHEDULE 2(b)- Description of Narita Slots

SCHEDULE 3(a)- Description of CMI Routes

SCHEDULE 3(b)- Description of CMI Narita Slots

SCHEDULE 4- Description of AMI Routes

SCHEDULE 5 - Existing Affiliate Transactions of AMI and CMI

SCHEDULE 6- Description of CMI Cash Management Practices

SCHEDULE 7 - Existing Indebtedness

SCHEDULE 8- General Parameters Relating to Allocable Share of Internal Costs

EXHIBIT A - Form of Note

EXHIBIT B - Form of Intercompany Subordination Agreement

EXHIBIT C-1 - Form of AMI Security Agreement

EXHIBIT C-2 - Form of CMI Security Agreement

EXHIBIT D-1 - Form of Continental SGR Pledge Agreement

EXHIBIT D-2 - Form of CMI SGR Pledge Agreement

EXHIBIT E-1 - Form of AMI Stock Pledge Agreement

EXHIBIT E-2 - Form of CMI Stock Pledge Agreement

EXHIBIT F-1 - Form of AMI Grant of Trademark Security Interest

EXHIBIT F-2 - Form of CMI Grant of Trademark Security Interest

EXHIBIT G - Form of CMI Account Control Agreement

EXHIBIT H - Form of Assignment and Acceptance

EXHIBIT I - Form of Collateral Certificate

EXHIBIT J - Form of Section 2.16 Certificate

CREDIT AND GUARANTY AGREEMENT dated as of June 1, 2005 (this "Agreement"), among
CONTINENTAL AIRLINES, INC., a Delaware corporation ("Continental") and
CONTINENTAL MICRONESIA, INC., a Delaware corporation ("CMI") (each,
individually, a "Borrower" and, collectively, the "Borrowers"), AIR MICRONESIA,
INC., a Delaware corporation ("AMI"), each of the lenders that is a signatory
hereto identified under the caption "LENDERS" on the signature pages hereto and
each lender that becomes a "Lender" after the date hereof pursuant to Section
9.03 and MERRILL LYNCH MORTGAGE CAPITAL INC., a Delaware corporation, as
administrative agent for the Lenders (the "Administrative Agent"). The
capitalized terms used herein, unless otherwise defined herein, have the
meanings given them in Article I.

PRELIMINARY STATEMENT:

The Borrowers have requested the Lenders to make (i) a Tranche A-1 Term Loan to
Continental in the original principal amount of $85,714,285.71 to be made
pursuant to clause (a) of Section 2.01 and to be used for the general corporate
purposes of Continental and its Subsidiaries, (ii) a Tranche A-2 Term Loan to
CMI in the original principal amount of $214,285,714.29 to be made pursuant to
clause (b) of Section 2.01 and which shall be loaned by CMI to Continental and
to be used for the general corporate purposes of Continental and its
Subsidiaries, and (iii) an Incremental Term Loan in the original principal
amount of up to $50,000,000, which may be made and allocated to the Tranche A-1
Term Loans and the Tranche A-2 Term Loans in the manner provided in clause (c)
of Section 2.01 and to be used for the general corporate purposes of Continental
and its Subsidiaries. The Lenders have agreed to make such Loans to the
Borrowers (other than the Incremental Term Loan, which may be made in the sole
discretion of Lenders no later than the Incremental Increase Termination Date)
on the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto hereby agree as follows:



DEFINITIONS

Certain Defined Terms.

As used in this Agreement, the following terms shall have the following
meanings:

"Additional Costs" has the meaning specified in Section 2.12(a).

"Administrative Agent" is defined in the first paragraph of this Agreement.

"Administrative Questionnaire" means a questionnaire in a form supplied by the
Administrative Agent to each Lender for administrative purposes.

"Affiliate" means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

"Agreement" is defined in the first paragraph of this Agreement.

"Alternate Base Rate" means, for any day, a rate per annum equal to the greater
of (i) the Prime Rate in effect on such day and (ii) the Federal Funds Effective
Rate in effect on such day, plus, one-half percent. Any change in the Alternate
Base Rate due to a change in the Prime Rate or the Federal Funds Effective Rate
shall be effective from and including the effective date of such change in the
Prime Rate or the Federal Funds Effective Rate, respectively.

"AMI" is defined in the first paragraph of this Agreement.

"AMI Additional Routes and Slots" means any Routes acquired after the Closing
Date and that originate and terminate in the same general geographic region as
the AMI Routes listed on Schedule 4, consisting of the area defined by Hawaii,
to the east, and the portion of Asia commonly referred to as the Far East
(including Southeast Asia), to the west, and the Slots relating to those Routes.

"AMI Grant of Trademark Security Interest" means the grant of trademark security
interest substantially in the form of Exhibit F-1 made by AMI in favor of the
Administrative Agent.

"AMI Other Collateral" means the "Collateral" as defined in the AMI Security
Agreement.

"AMI Routes" means the Routes of AMI set forth on Schedule 4 and any other
Routes included in the AMI Other Collateral.

"AMI Security Agreement" means the security agreement made by AMI in favor of
the Administrative Agent, substantially in the form of Exhibit C-1.

"AMI Shares" has the meaning specified in Section 1 of the AMI Stock Pledge
Agreement.

"AMI Share Collateral" means the "Pledged Collateral" as defined in the AMI
Stock Pledge Agreement.

"AMI Stock Pledge Agreement" means the stock pledge agreement between
Continental and the Administrative Agent pursuant to which Continental shall
pledge the AMI Shares to the Administrative Agent, substantially in the form of
Exhibit E-1.

"Applicable Loans" is defined in Section 2.08(a).

"Applicable Margin" means, subject to Section 2.01(c)(ii), (i) initially, 5.375%
per annum, (ii) after the occurrence of a Change in Control, 6.375% per annum
and (iii) after the occurrence and during the continuance of an Event of
Default, 7.875% per annum.

"Appraisal Event" means (i) the failure of Continental to deliver an appraisal
to the Administrative Agent pursuant to Section 5.11 or (ii) if Continental
delivers such appraisal, the failure of the relevant Credit Party to meet the
requirements of Section 5.11(b) or (c), if applicable.

"Appraisal Report" means a report prepared by an Appraiser setting forth its
opinion of the Current Market Value of the CAL Collateral, the CMI Business, any
property proposed to be added as additional or replacement Collateral, or in the
case of a Specified Route Event, the relevant Specified Routes, as of a date
within 45 days prior to the delivery of such report pursuant to this Agreement.

"Appraiser" means Simat, Helliesen & Eichner, Inc. or any other Person
designated by Continental and approved by the Administrative Agent (which
approval shall not be unreasonably withheld or delayed) (i) engaged in a
business which includes appraising commercial airline businesses and assets and
(ii) who does not have any material financial interest in any Credit Party and
is not connected with any Credit Party or any of its Affiliates as an officer,
director, employee, promoter, underwriter, partner or person performing similar
functions.

"Arranger" means Merrill Lynch Mortgage Capital Inc., as the sole arranger.

"Asset Sale" means any Disposition (excluding any such sale, leases or other
disposition permitted by Section 6.06) which yields gross proceeds to AMI or CMI
or any of their respective Subsidiaries (valued at the initial principal amount
thereof in the case of non-cash proceeds consisting of notes or other debt
securities and valued at fair market value in the case of other non-cash
proceeds) in excess of $1,000,000.

"Assignment and Acceptance" means the Assignment and Acceptance entered into by
a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.03), and accepted by the Administrative Agent, in the form
of Exhibit H or any other form approved by the Administrative Agent and
Continental.

"Bankruptcy Default" means any event or condition which upon notice, lapse of
time or both would, unless cured or waived, become an Event of Default under
Sections 7.01(f), (g) or (h).

"Board" means the Board of Governors of the Federal Reserve System of the United
States of America.

"Board of Directors" means either the board of directors of Continental, AMI or
CMI, as the case may be, or any committee of that board duly authorized to act
for it hereunder.

"Borrowers" is defined in the first paragraph of this Agreement.

"Borrowing Base" means, at any time, the sum of (without duplication):

(a) with respect to the Collateral other than Cash Collateral, 48% of the
Current Market Value of the CAL Collateral and the CMI Business, as reflected in
the Appraisal Report(s) with respect thereto then most recently delivered to the
Administrative Agent; and

(b) with respect to Cash Collateral, the face value thereof.

For the avoidance of doubt, if the most recently delivered Appraisal Report does
not cover both Borrowing Base Components, the Borrowing Base shall be determined
using the Current Market Value of the Borrowing Base Component (or, in the case
of an Appraisal Report delivered pursuant to Section 5.11(d), portion thereof)
set forth in such Appraisal Report and the Current Market Value of the remainder
of the Borrowing Base Components as set forth in the most recent Appraisal
Reports with respect thereto.

"Borrowing Base Certificate" means a certificate signed on behalf of Continental
by an officer of Continental setting forth in reasonable detail the calculation
of the Borrowing Base as of the date of such certificate.

"Borrowing Base Component" means the CAL Collateral or the CMI Business.

"Break Funding Costs" is defined in Section 2.15.

"Business Day" means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Houston, Texas are authorized or
required by law to remain closed; provided that, except with respect to Section
7.01(c), when used in connection with any payment or prepayment with respect to
a Loan or the determination of the LIBO Rate or an Interest Period, the term
"Business Day" shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

"CAL Collateral" means the "CAL Collateral" as defined in the Continental SGR
Pledge Agreement and any other property added to the Collateral pursuant to
clause (ii) or (iii) of the definition of Remedial Action or pursuant to Section
5.08(b) or Section 5.11(c).

"Capital Lease Obligations" of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.

"Capital Stock" means, with respect to any Person, any and all shares,
interests, partnership interests, participations, rights in or other equivalents
(however designated) of such Person's capital stock (including both common and
preferred stock), and any rights (other than debt securities convertible into
capital stock (including both common and preferred stock)), warrants or options
exchangeable for or convertible into capital stock (including both common and
preferred stock) of such Person, whether now outstanding or issued after the
date of this Agreement.

"Cash Collateral" means any cash and Permitted Investments deposited or to be
deposited with the Administrative Agent or an Eligible Institution under any
Collateral Document.

"Cash Collateralized" means the pledge of Cash Collateral pursuant to this
agreement to secure the Obligations.

"Change In Control" means the occurrence of the following: (i) a "person"
(within the meaning of Section 13(d) of the Exchange Act), other than a Plan or
any Subsidiary of Continental, shall become the "beneficial owner" (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of more than 50%
of the total voting power of all classes then outstanding of Continental's
Voting Interests and (ii) during the period of six consecutive months
thereafter, individuals who at the beginning of such period constituted
Continental's Board of Directors (together with any new director whose election
by Continental's Board of Directors or whose nomination for election by
Continental's stockholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of
such period or whose election or nomination for election was previously so
approved) cease for any reason (other than death or disability or retirement
announced prior to such six-month period) to constitute a majority of the
directors then in office.

"Citizen of the United States" has the meaning provided in Section 40102(a)(15)
of Title 49 of the U.S. Code and as that statutory provision has been
interpreted by the DOT pursuant to its policies.

"Class", when used in reference to any Loan or Loans, refers to whether such
Loan or Loans are Tranche A-1 Term Loans or Tranche A-2 Term Loans.

"Close of Business" means the end of Continental's normal business hours at its
principal executive offices.

"Closing Date" means the date on which the Loans are advanced to the Borrowers.

"CMI" is defined in the first paragraph of this Agreement.

"CMI Account" has the meaning provided in the CMI Account Control Agreement.

"CMI Account Control Agreement" means an Account Control Agreement,
substantially in the form of Exhibit G, with respect to CMI's concentration
account (as described on Schedule 6), which, on the Closing Date, shall be the
Dollar denominated CMI Account held at JP Morgan Chase in New York, New York.

"CMI Additional Routes and Slots" means any Routes acquired after the Closing
Date that originate and terminate in the same general geographic region as the
CMI Routes listed on Schedule 3(a), consisting of all routes in the area defined
by Hawaii, to the east, and the portion of Asia commonly referred to as the Far
East (including Southeast Asia), to the west, and the Slots relating to those
Routes.

"CMI Business" means CMI as an operating business or, if at the relevant time
CMI is not in operation, the net liquidation value of CMI's assets.

"CMI Grant of Trademark Security Interest" means the grant of trademark security
interest substantially in the form of Exhibit F-2 made by CMI in favor of the
Administrative Agent.

"CMI Material Routes" means [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY
WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR
CONFIDENTIAL TREATMENT] and any other Route between [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT].

"CMI Material Slots" means such Slots of CMI required for the use of any of its
CMI Material Routes.

"CMI Narita Slots" means the Slots of CMI set forth on Schedule 3(b) and any
other Slots at Narita Airport, Tokyo, Japan, included in the CMI SGR Collateral.

"CMI Other Collateral" means the "Collateral" as defined in the CMI Security
Agreement.

"CMI Routes" means the Routes of CMI set forth on Schedule 3(a) and any other
Routes included in the CMI SGR Collateral.

"CMI Security Agreement" means the security agreement made by CMI in favor of
the Administrative Agent, substantially in the form of Exhibit C-2.

"CMI SGR Collateral" means the "Collateral" as defined in the CMI SGR Pledge
Agreement.

"CMI SGR Pledge Agreement" means the Slot, Gate and Route Security and Pledge
Agreement made by CMI in favor of the Administrative Agent, pursuant to which
CMI pledges the CMI SGR Collateral to the Administrative Agent, substantially in
the form of Exhibit D-2.

"CMI Shares" has the meaning specified in Section 1 of the CMI Stock Pledge
Agreement.

"CMI Share Collateral" means the "Pledged Collateral" as defined in the CMI
Stock Pledge Agreement.

"CMI Stock Pledge Agreement" means the stock pledge agreement made by AMI in
favor of the Administrative Agent, pursuant to which AMI pledges the CMI Shares
to the Administrative Agent, substantially in the form of Exhibit E-2.

"Code" means the Internal Revenue Code of 1986, as amended from time to time.

"Collateral" means, collectively, (i) the CAL Collateral, (ii) the AMI Other
Collateral, (iii) the AMI Share Collateral, (iv) the CMI SGR Collateral, (v) the
CMI Other Collateral and (vi) the CMI Share Collateral.

"Collateral Certificate" means the Collateral Certificate, substantially in the
form of Exhibit I to this Agreement.

"Collateral Documents" means the AMI Stock Pledge Agreement, the CMI Stock
Pledge Agreement, the AMI Grant of Trademark Security Interest, the CMI Grant of
Trademark Security Interest, the AMI Security Agreement, the CMI Security
Agreement, the Continental SGR Pledge Agreement and the CMI SGR Pledge
Agreement.

"Commitment" means, with respect to any Lender, the amount set forth opposite
such Lender's name on the signature page of this Agreement.

"Commitment Percentage" means, with respect to any Lender, the percentage
determined by dividing such Lender's Commitment by $300,000,000.

"Commonly Controlled Entity" means an entity, whether or not incorporated, which
is under common control with any Borrower within the meaning of Section 4001 of
ERISA or is part of a group which includes such Borrower and which is treated as
a single employer under Section 414 of the Code.

"Consolidated Unrestricted Cash Balance" means, as of any time, the sum of (i)
the amount of Cash Collateral, plus, (ii) unencumbered cash and Permitted
Investments of Continental and its consolidated Subsidiaries as of such time, in
each case as such items shall be set forth on the Consolidated Unrestricted Cash
Balance Report.

"Consolidated Unrestricted Cash Balance Report" means a certificate signed on
behalf of Continental by an officer of Continental setting forth (i) the amount
of unencumbered cash and the amount of Permitted Investments (in the case of
Permitted Investments, showing the amount of each of the eight types of
Permitted Investments), and (ii) the Consolidated Unrestricted Cash Balance as
of the Close of Business on the Business Day preceding Continental's delivery of
such certificate.

"Continental" is defined in the first paragraph of this Agreement.

"Continental Consolidated Group" means the federal income tax consolidated group
of which Continental is the common parent.

"Continental SGR Pledge Agreement" means the Slot, Gate and Route Security and
Pledge Agreement made by Continental in favor of the Administrative Agent,
pursuant to which Continental pledges the CAL Collateral to the Administrative
Agent, substantially in the form of Exhibit D-1.

"Control" means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
"Controlling" and "Controlled" have meanings correlative thereto.

"Credit Parties" means Continental, AMI and CMI.

"Current Market Value" means, with respect to any Collateral, its price
determined on the basis of a hypothetical sale negotiated in an arm's length
free market transaction between a willing and able seller and a willing and able
buyer, neither of whom is under undue pressure to complete the transaction, and
both having full knowledge of applicable market conditions.

"Default" means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

"Disclosed Matters" means the information disclosed in Continental's periodic
reports filed under the Securities and Exchange Act of 1934, as amended, with
the SEC, up to and including Continental's Form 10-Q for the quarter ended March
31, 2005, as filed with the SEC or as separately disclosed in writing by
Continental to the Administrative Agent with respect to matters as to which
disclosure is required pursuant to Sections 4.06 and 4.07.

"Disposition" means any sale, transfer or other voluntary disposition (excluding
a lease, as defined in Section 2A-103(j) of the New York UCC) of any property.

"Dollars" and the sign "$" each means lawful money of the United States of
America.

"DOT" means the United States Department of Transportation or any successor
authority established in replacement thereof.

"Early Amortization Amount" means, in respect of any amounts payable pursuant to
clause (b)(i) of Section 2.09, an amount equal to (a) the sum of $300,000,000
plus the aggregate amount of any Incremental Term Loans made hereunder,
multiplied by, (b) 0.142857143.

"Eligible Account" means an account established by and with an Eligible
Institution at the request of the Administrative Agent, which institution
agrees, for all purposes of the New York UCC including Article 8 thereof, that
(a) such account shall be a "securities account" (as defined in Section 8-501 of
the New York UCC), (b) such institution is a "securities intermediary" (as
defined in Section 8-102(a)(14) of the New York UCC), (c) all property credited
to such account shall be treated as a "financial asset" (as defined in Section
8-102(a)(9) of the New York UCC), (d) it will comply with all entitlement orders
issued by the Administrative Agent without further consent by the applicable
Credit Party, (e) it will waive or subordinate in favor of the Administrative
Agent all claims (including claims by way of security interest, lien or right of
set-off) other than any prior lien it may have on financial assets in such
account to secure payment for financial assets purchased for and held in or
credited to such account until the purchase price thereof has been paid to it,
and (g) the "securities intermediary's jurisdiction" (under Section 8-110(e) of
the New York UCC) shall be the State of New York.

"Eligible Institution" means (a) the Administrative Agent or (b) a depository
institution organized under the laws of the United States of America or any one
of the states thereof or the District of Columbia (or any U.S. branch of a
foreign bank), which has a long-term unsecured debt rating or issuer credit
rating, as the case may be, from Moody's of at least A3 or S&P of at least A- or
its equivalent.

"Embargoed Persons" is defined in Section 5.20.

"Engagement Letter" means the engagement letter with respect to the Facility
among Merrill Lynch Mortgage Capital Inc. and the Borrowers dated April 28,
2005.

"Environmental Laws" means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

"Environmental Liability" means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Continental or any of its Subsidiaries directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder.

"ERISA Affiliate" means any corporation or trade or business that is a member of
any group of organizations (i) described in Section 414(b) or (c) of the Code of
which a Borrower is a member and (ii) solely for purposes of potential liability
under Section 302(c)(11) of ERISA and Section 412(c)(11) of the Code and the
lien created under Section 302(f) of ERISA and Section 412(n) of the Code,
described in Section 414(m) or (o) of the Code of which a Credit Party is a
member.

"ERISA Event" means (a) any "reportable event", as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an "accumulated funding deficiency" (as defined in
Section 412 of the Code or Section 302 of ERISA); (c) any Person shall engage in
any Prohibited Transaction (as defined in Section 406 of ERISA or Section 4975
of the Code) involving any Plan; (d) the incurrence by a Credit Party or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by a Credit Party or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by a Credit Party or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan; or (g) the receipt by a Credit Party or any ERISA
Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the withdrawal from,
or imposition of, Withdrawal Liability by a Multiemployer Plan or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

"Event of Default" has the meaning specified in Section 7.01.

"Excluded Taxes" is defined in Section 2.16(f).

"Executive Order" means Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism.

"FAA" means the Federal Aviation Administration of the United States of America
and any successor governmental authority thereto.

"Facility" means the senior secured term loan facilities under which the Lenders
shall, subject to the terms and conditions of this Agreement, make secured loans
to the Borrowers for general corporate purposes of the Borrowers.

"Federal Funds Effective Rate" means, for any day, a fluctuating interest rate
equal to the weighted average (rounded upwards, if necessary, to the next 1/100
of 1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers, as published on the
next succeeding Business Day by the Federal Reserve Bank of New York, or, if
such rate is not so published for any day that is a Business Day, the average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Administrative Agent from three
Federal funds brokers of recognized standing selected by it.

"Financial Officer" means the Chief Financial Officer, the Treasurer, the Vice
President - Finance or Vice President - Financial Planning and Analysis of
Continental, or any other officer of Continental having similar
responsibilities.

"Financing Vehicle" means a special purpose entity formed in connection with a
bona fide financing transaction on terms necessary or appropriate or customary
for the relevant type of transaction.

"Flight" means the completion of a non-stop passenger and/or cargo flight
utilizing any of the Routes included in the Collateral.

"Foreign Aviation Authorities" means any foreign governmental,
quasi-governmental, regulatory or other agencies or public corporations or
private entities which exercise jurisdiction over the issuance or authorization
(i) to serve any foreign point on each of the Trans-Pacific Routes, the AMI
Routes or the CMI Routes and/or (ii) to conduct operations related to the
Trans-Pacific Routes, the AMI Routes, the CMI Routes and Supporting Route
Facilities and/or (iii) to hold and operate any Slots included in the
Collateral.

"Fundamental Transaction" is defined in Section 6.02.

"GAAP" means generally accepted accounting principles as in effect from time to
time in the United States.

"Gate Leaseholds" means all of the right, title, privilege, interest, and
authority now or hereafter acquired or held by a Credit Party in connection with
the right to use or occupy space at each non-U.S. airport covered by the
Trans-Pacific Routes (in the case of Continental) and each non-U.S. airport
covered by the CMI Material Routes (and, if applicable to any such CMI Material
Route, Guam International Airport) (in the case of CMI) to the extent necessary
for servicing the permitted scheduled air carrier service authorized by the
Trans-Pacific Routes and CMI Material Routes related to that airport.

"Governmental Authority" means any nation or government, any state, county,
municipality or other political subdivision thereof or any governmental body,
agency, authority, department or commission (including, without limitation, any
taxing authority) or any instrumentality or officer of any of the foregoing
(including, without limitation, any court or tribunal) exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government and any corporation, partnership or other entity directly or
indirectly owned by or controlled by any of the foregoing that exercises
executive, legislative, judicial, regulatory or administrative functions.

"Guarantee" of or by any Person (the "guarantor") means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the "primary obligor") in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

"Guarantor" means each Credit Party in its capacity as guarantor under this
Agreement.

"Hazardous Materials" means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

"Impermissible Qualification" means, relative to the opinion or certification of
any independent public accountant as to any financial statement of any Credit
Party, any qualification or exception to such opinion or certification relating
to the limited scope of examination of matters relevant to such financial
statement.

"Incremental Percentage" means, with respect to any Incremental Term Loan
Assuming Lender, the percentage determined by dividing such Lender's Incremental
Term Loan Commitment by the aggregate amount of the Incremental Term Loan
Commitments.

"Incremental Term Loan" means, collectively, the Tranche A-1 Incremental Term
Loan and the Tranche A-2 Incremental Term Loan, in an aggregate amount not to
exceed $50,000,000.

"Incremental Term Loan Amendment" means an amendment to this Agreement, executed
and delivered by each of the Credit Parties and each Incremental Term Loan
Assuming Lender, in form and substance satisfactory to the Administrative Agent
and not otherwise subject to Section 9.01.

"Incremental Term Loan Assuming Lender" means each financial institution
reasonably satisfactory to the Administrative Agent which (a) has issued an
Increasing Term Loan Commitment and (b) upon execution of an Incremental Term
Loan Amendment, becomes a "Lender" pursuant to this Agreement.

"Incremental Term Loan Closing Date" means the date on which the conditions set
forth in clauses (s) through (z) of the proviso to Section 2.01(c)(i) have been
satisfied.

"Incremental Term Loan Commitment" means a commitment to make an Incremental
Term Loan issued by Incremental Term Loan Assuming Lender pursuant to Section
2.01(c).

"Incremental Increase Termination Date" means a date which is the earlier of (a)
the 30th day following the Closing Date, (b) the first Incremental Term Loan
Closing Date, or (c) the date on which an Event of Default has occurred.

"Indebtedness" of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all Indebtedness of others secured by (or
for which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned or acquired by such
Person, whether or not the Indebtedness secured thereby has been assumed,
provided that if such obligation is not assumed, the amount of such obligation
shall be deemed to be the lesser of the value of such property or asset or the
amount of the obligation so secured, (e) all Guarantees by such Person of
Indebtedness of others, (f) all Capital Lease Obligations of such Person, (g)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty and (h) all obligations,
contingent or otherwise, of such Person in respect of bankers' acceptances.

"Indemnitee" is defined in Section 9.05(b).

"Intercompany Leasing Transaction" means any lease, sublease or "wet lease"
pursuant to which CMI or AMI leases any asset, services or personnel (including,
but not limited to, any aircraft or related equipment and supplies, services or
personnel) from Continental.

"Intercompany Subordination Agreement" means the Intercompany Subordination
Agreement, dated as of the Closing Date, by and among each Borrower, the
Administrative Agent and each other designated Affiliate of such Borrower added
by joinder to this Agreement from time to time, substantially in the form of
Exhibit B hereto.

"Interest Payment Date" means the last day of each Interest Period.

"Interest Period" means, with respect to the first Interest Period, the period
commencing on (and including) the Closing Date and ending on (but excluding) the
numerically corresponding day in the calendar month that is three months
thereafter, and for each subsequent Interest Period, the period commencing on
(and including) the last day of the preceding Interest Period and ending on (but
excluding) the numerically corresponding day in the calendar month that is three
months thereafter; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) if any Interest Period would end on a day after the Maturity Date, then
the Interest Period shall end on the Maturity Date.

"Lender" and "Lenders" means the Persons identified as "Lenders" and listed on
the signature pages of this Agreement, each Person that shall become a party
hereto pursuant to Section 2.01(c) and Section 9.03, in each case so long as it
is the registered holder of a Loan in the Register, and with respect to Section
2.16, their Participants.

"LIBO Rate" means, for each day during any Interest Period, (i) the rate per
annum appearing on Bloomberg Page BBAM 1 screen service (or, if such page is no
longer published by such service, on any successor or substitute page of such
service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time, for purposes of
providing quotations for interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, as the rate for dollar
deposits with a maturity of three months (provided that, if such rate is not
available at such time for any reason, then "LIBO Rate" with respect to each day
during such Interest Period shall be the arithmetic average (rounded upwards or
downwards, if necessary, to the nearest 1/16th of one percent with the midpoint
being rounded upwards) of the rates offered by the Reference Banks at
approximately 11:00 a.m., London Time, two Business Days prior to the
commencement of such Interest Period, to prime banks in the London interbank
market for U.S. Dollar deposits for a period of three months and in an amount
substantially equal to the aggregate principal amount of the Loans to be
outstanding having such Interest Period) multiplied by (ii) the Statutory
Reserve Rate.

"Lien" means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the retained interest of a vendor or a lessor in such asset
under any conditional sale agreement, capital lease or title retention agreement
(or any financing lease having substantially the same economic effect as any of
the foregoing) relating to such asset.

"Loans" means the Loans of all of the Lenders and, with respect to each Lender,
the Tranche A-1 Term Loans and Tranche A-2 Term Loans made by such Lender.

"LTV Ratio" means, on any date of determination, the ratio of the aggregate
outstanding principal amount of the Loans to, the sum of the Current Market
Value of the CAL Collateral and of the CMI Business, as reflected in the most
recent applicable Appraisal Reports.

"Major Collateral" means the Trans-Pacific Routes, the Narita Slots, the CMI
Material Routes, the CMI Material Slots, the CMI Shares and the AMI Shares.

"Majority Lenders" means, at any time, Lenders having Term Loans representing
more than 50% of the sum of the total outstanding principal amount of the Term
Loans at such time.

"Material Adverse Effect" means (a) in respect of Section 3.01(k), Section
3.01(l), Section 4.04 or any other section in this Agreement relating to the
delivery of, or compliance with, financial information or requirements, a
material adverse change in the business, operations, properties, assets or
condition (financial or otherwise) of Continental and its Material Subsidiaries,
taken as a whole, and (b) in all other cases, a material adverse change in the
business, operations, properties, assets or condition (financial or otherwise)
of the Credit Parties and their Subsidiaries taken as a whole or the material
impairment of the ability of the Credit Parties to perform (as distinct from
their ability to pay), or of the Administrative Agent or the Lenders to enforce,
the obligations of Credit Parties under the Operative Documents.

"Material Subsidiary" means AMI and CMI and, at any time, any Subsidiary if, at
such time, such Subsidiary would qualify as a "significant subsidiary" of
Continental under Rule 1.02 of Regulation S-X of the SEC as in effect on the
date of this Agreement.

"Maturity Date" means the sixth anniversary of the Closing Date.

"Measurement Date" is defined in Section 5.11(b).

"ML" means Merrill Lynch Mortgage Capital Inc.

"Moody's" means Moody's Investors Service, Inc.

"Multiemployer Plan" means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

"Narita Route" shall have the meaning set forth in the Continental SGR Pledge
Agreement.

"Narita Slots" means the Slots set forth on Schedule 2(b).

"Net Cash Proceeds": means, with respect to any Asset Sale or Recovery Event by
AMI, CMI or any of their respective Subsidiaries, the aggregate amount of cash
received from time to time (whether as initial consideration or through payment
or disposition of deferred consideration) by or on behalf of such Person for its
own account in connection with any such transaction, after deducting therefrom
only:

(a) reasonable and customary brokerage commissions, underwriting fees and
discounts, legal fees, finder's fees and other similar fees, costs and
commissions that, in each case, are actually paid or netted from such cash
receipts to a Person that is not a Subsidiary or Affiliate of any of the Credit
Parties or any of their Subsidiaries or the Affiliates;

(b) the amount of taxes reasonably estimated to be actually payable in
connection with, or as a result of, such transaction for the year in which the
transaction occurred (including pursuant to the Tax Sharing Agreement) so long
as such Person is not otherwise indemnified therefor; and

(c) in the case of any Disposition of any property or asset, the outstanding
principal amount of, the premium or penalty, if any, on, and any accrued and
unpaid interest on, any Indebtedness (other than Indebtedness under or in
respect of the Operative Documents) that is secured by a Lien on the property
and assets subject to such Disposition and is required to be repaid under the
terms of such Indebtedness as a result of such Disposition, in each case, to the
extent that the amounts so deducted are actually paid to a Person that is not an
Affiliate of any of the Credit Parties or any of their Affiliates;

provided, that any and all amounts so deducted by any such Person pursuant to
clauses (a) through (c) of this definition shall be properly attributable to
such transaction or to the property or asset that is the subject thereof and
provided, further, that if, at the time any of the taxes referred to in clause
(b) are actually paid or otherwise satisfied, the estimate therefor exceeds the
amount paid or otherwise satisfied, then the amount of such excess shall
constitute "Net Cash Proceeds" on and as of the date of such payment or other
satisfaction for all purposes of this Agreement.

"New York UCC" means the UCC in effect in the State of New York.

"Non-Excluded Taxes" is defined in Section 2.16(a).

"Non-Exempt Lender" is defined in Section 2.16(e).

"Notice of Borrowing" is defined in Section 2.02(a).

"Obligations" means the unpaid principal amount of, and interest (including,
without limitation, interest accruing after the maturity of the Loans and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any Credit Party, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding) on the Loans, and all other obligations
and liabilities of any Credit Party, whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, or out of or in connection with this Agreement and any other
Operative Documents and any other document made, delivered or given in
connection therewith or herewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including,
without limitation, all fees and disbursements of counsel to the Administrative
Agent and each Lender that are required to be paid by any Credit Party pursuant
to the terms of the Operative Documents).

"Obligor" means, as the context may require, each Credit Party and each other
Person (other than the Lender) obligated under any Operative Document.

"Operating Permits" is defined in Section 4.16.

"Operative Documents" means this Agreement, the CMI Account Control Agreement,
each Collateral Certificate, the Intercompany Subordination Agreement, the
Collateral Documents, and the Engagement Letter. Any references herein to any
Operative Document shall include such document as the same may be amended,
modified or supplemented from time to time in accordance with the provisions
thereof.

"Organic Document" means the certificate of incorporation or by-laws of AMI or
CMI.

"Other Taxes" is defined in Section 2.16(b).

"Participant" is defined in Section 9.03(e).

"Payment Default" means any event or condition which upon notice, lapse of time
or both would, unless cured or waived, become an Event of Default under Section
7.01(a), (b) or (c) herein.

"PBGC" means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

"Pension Plan" means any Plan that is subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which any Credit Party or any ERISA Affiliate is (or, if such plan were
terminated, would under Section 4069 of ERISA be deemed to be) an "employer" as
defined in Section 3(5) of ERISA.

"Permitted Encumbrances" is defined in Section 6.01 of this Agreement.

"Permitted First Liens" means (i) the Liens described in clauses (e)(iii)(B),
(e)(vii), (e)(viii), (e)(ix), (e)(x) and (e)(xiii) of Section 6.01 and (ii) with
respect to the Liens described above in clause (i), the Liens described in
clauses (e)(xii) and (e)(xiv) of Section 6.01.

"Permitted Investments" means any investment described on Schedule 1.

"Person" means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

"Plan

" means any employee benefit plan (within the meaning of Section 3(3) of ERISA,
but whether or not subject to ERISA) which is sponsored, maintained, contributed
to or required to be contributed to by any Credit Party or an ERISA Affiliate.



"Post-Threshold Net Cash Proceeds" is defined in clause (b)(iii)(A) of Section
2.09 of this Agreement.

"Prescribed Laws" means, collectively, (a) the Uniting and Strengthening America
by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act
of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) the Executive Order, (c)
the International Emergency Economic Power Act, 50 U.S.C. Section1701 et seq.
and (d) all other requirements under applicable laws relating to money
laundering or terrorism.

"Prime Rate" means the rate of interest per annum publicly announced from time
to time by J.P. Morgan Chase Bank, N.A. as its prime rate in effect at its
Principal Office; each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

"Principal Office" means the principal office of ML, located on the date hereof
at 4 World Financial Center, New York, New York 10281.

"Proposed Reinvestment Proceeds" is defined in clause (b)(iii)(B) of Section
2.09 of this Agreement.

"PTO" means the United States Patent and Trademark Office or any successor or
substitute office in which filings are necessary or, in the reasonable opinion
of the Administrative Agent desirable in order to create or perfect the Lien of
the AMI Grant of Trademark Security Interest or the CMI Grant of Trademark
Security Interest.

"Recovery Event" means any settlement of or payment in respect of any property
or casualty insurance claim or any condemnation proceeding relating to any asset
of AMI or CMI (or any of their respective Subsidiaries), net of actual costs
incurred in connection with the adjustment or settlement of such claim or
proceeding and bona fide amounts required to be paid to third parties (other
than Continental or any of its Subsidiaries) in excess of $1,000,000.

"Reference Banks" means the respective principal London offices of J.P. Morgan
Chase Bank, N.A., Citibank, N.A. or Bank of America, N.A., or such other
financial institutions selected by agreement of Continental and the
Administrative Agent; provided that at all times there shall be no fewer than
three Reference Banks.

"Register" is defined in Section 9.03(c).

"Regulations G, T and U" means Regulations G, T and U of the Board (or any
successor), as the same may be modified and supplemented and in effect from time
to time.

"Related Parties" means, with respect to any specified Person, such Person's
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person's Affiliates.

"Remedial Actions" means:

the deposit with the Administrative Agent of Cash Collateral;

the grant of a security interest to the Administrative Agent on behalf of the
Lenders in Routes of Continental acceptable to the Majority Lenders in their
sole discretion other than the Trans-Pacific Routes, and any related Slots, Gate
Leaseholds and Supporting Route Facilities, on terms substantially the same as
provided in the Continental SGR Pledge Agreement;

the grant of a security interest to the Administrative Agent on behalf of the
Lenders in other property of a Credit Party acceptable to the Majority Lenders
in their sole discretion on such terms as the Majority Lenders shall have
approved; and/or

prepayment of the Loans in whole or in part pursuant to Section 2.09(a) (but
without the premium referred to in Section 2.09(d)).

"Required Permits" is defined in Section 4.16.

"Restricted Payment" means the declaration or payment of any dividend (other
than dividends payable solely in common stock of Continental or any other Credit
Party) on, or the making of any payment or distribution on account of, or
setting apart assets for a sinking or other analogous fund for, the purchase,
redemption, defeasance, retirement or other acquisition of any class of Capital
Stock (now or hereafter outstanding) of Continental or any other Credit Party or
any warrants or options to purchase any such Capital Stock, whether now or
hereafter outstanding, or the making of any other distribution in respect of any
such Capital Stock or any such warrants or options, either directly or
indirectly, whether in cash, property or obligations of Continental or any other
Credit Party or otherwise.

"Restricted Payment Amount" means the amount of any Restricted Payment to be
made by AMI or CMI, as the case may be, pursuant to clause (a) of Section 6.13.

"Route" means an authorization, however evidenced, which permits an air carrier
to render unlimited regularly scheduled service between a specifically
designated pair of terminal points and intermediate points, if any.

"Route Permits" is defined in Section 4.16.

"S&P" means Standard & Poor's Ratings Services, a division of The McGraw-Hill
Companies, Inc.

"SEC" means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission.

"Section 2.16 Certificate" is defined in Section 2.16(e).

"Security Documents" means the Collateral Documents and all UCC financing
statements required by any of the Collateral Documents to be filed with respect
to the security interests created.

"Single Employer Plan" means any Pension Plan which is not a Multiemployer Plan.

"Slots" means all of the rights, title, privilege, interest, and authority now
or hereafter acquired or held by an airline in and to the authority to takeoff
and land at any airport to which it provides service issued by a Governmental
Authority.

"Solvent" means, at any time of determination, with respect to any Person:

it is then able and expects to be able to pay its debts (including, without
limitation, contingent debts and other commitments) as they mature; and

it has capital that is not unreasonably small to carry on its business as
conducted.

For purposes of determining whether a Person is Solvent, the amount of any
contingent liability shall be computed as the amount that, in light of all the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or mature liability.

"Specified Routes" means the Trans-Pacific Routes and the CMI Material Routes.

"Specified Route Event" means an event described in clause (i)(B), clause
(ii)(B), clause (iii)(A)(2) or clause (iii)(B) of Section 7.01(m).

 

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT]

"Statutory Reserve Rate" means, with respect to each day during each Interest
Period, a fraction (expressed as a decimal), the numerator of which is the
number one and the denominator of which is the number one minus the aggregate
(without duplication) of the maximum rates of reserve requirements in effect on
such day (including any marginal, special, emergency or supplemental reserves)
expressed as a decimal, prescribed for eurocurrency funding (currently referred
to as "Eurocurrency Liabilities" in Regulation D of the Board) maintained by a
member bank of the Federal Reserve System, provided that if the maximum rates of
reserve requirements in effect on such day is zero, then the Statutory Reserve
Rate for such day shall be the number one.

"Subsidiary" means, with respect to any Person (the "parent") at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent's consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more Subsidiaries of the parent or by the
parent and one or more Subsidiaries of the parent and is a Material Subsidiary.

"Successor" is defined in Section 6.02.

"Supporting Route Facilities" means gates, ticket counters and other facilities
at a non-U.S. airport (and, in the case of CMI, Guam International Airport),
necessary to operate, or otherwise used in support of the operation of, a Route.

"Taxes" is defined in Section 2.16(a).

"Tax Sharing Agreement" means a Tax Sharing Agreement to be entered into among
Continental, AMI, and CMI pursuant to Section 5.17.

"Termination Date" means the date on which all principal of, and interest on,
the Loans, and all other Obligations (including all costs and expenses and other
obligations of a Credit Party to an Indemnitee under Section 9.05 (the
"Indemnifiable Liabilities")) then due and payable, shall have been paid in full
in cash.

"Term Loans" means the Tranche A-1 Term Loans and the Tranche A-2 Term Loans.

"Title 49" means Title 49 of the United States Code, which, among other things,
recodified and replaced the U.S. Federal Aviation Act of 1958, as amended, and
the regulations promulgated pursuant thereto, or an subsequent legislation that
amends, supplements or supersedes such provisions.

"Tranche A-1 Incremental Term Loan" means the Tranche A-1 Incremental Term Loan
to be advanced to Continental pursuant to clauses (a) and (c) of Section 2.01.

"Tranche A-1 Term Loans" means the Tranche A-1 Term Loans to be advanced to
Continental pursuant to Section 2.01(a) and the Tranche A-1 Incremental Term
Loan.

"Tranche A-2 Incremental Term Loan" means the Tranche A-2 Incremental Term Loan
to be advanced to CMI pursuant to clauses (b) and (c) of Section 2.01.

"Tranche A-2 Term Loans" means the Tranche A-2 Term Loans to be advanced to CMI
pursuant to Section 2.01(b) and the Tranche A-2 Incremental Term Loan.

"Transactions" means the execution and delivery by the Credit Parties of the
applicable Operative Documents, the borrowing of Loans thereunder and the use of
the proceeds thereof.

"Trans-Pacific Routes" means the Routes of Continental set forth on Schedule
2(a).

"UCC" means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

"Unrestricted Cash Balance Trigger Event" is defined in Section 2.09(b)(i).

"Voting Interests" means shares of capital stock issued by a corporation, or
equivalent equity interests in any other Person, the holders of which are
ordinarily, in the absence of contingencies, entitled to vote for the election
of directors (or persons performing similar functions) of such Person, even if
the right so to vote has been suspended by the happening of such a contingency.

"Withdrawal Liability" means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

Terms Generally.



The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
"include", "includes" and "including" shall be deemed to be followed by the
phrase "without limitation". The word "will" shall be construed to have the same
meaning and effect as the word "shall". Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person's successors and assigns, (c) the words "herein", "hereof"
and "hereunder", and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof, (d)
all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words "asset" and "property" shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

Accounting Terms; GAAP.

Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time.



AMOUNTS AND TERMS OF THE LOANS

Loans.

Tranche A-1 Term Loans

. Subject to the terms and conditions set forth herein, each Lender agrees to
make a Tranche A-1 Term Loan to Continental in Dollars on the Closing Date in an
aggregate principal amount equal to such Lender's Commitment Percentage of
$85,714,285.71;
provided
that, subject to
Section 2.01(c)
of this Agreement, each Incremental Term Loan Assuming Lender agrees to make a
Tranche A-1 Incremental Term Loan to Continental in Dollars on the Incremental
Term Loan Closing Date in an aggregate principal amount equal to such
Incremental Term Loan Assuming Lender's Incremental Percentage of an amount not
to exceed $14,285,714.29. Tranche A-1 Term Loans (including Tranche A-1
Incremental Term Loans) once repaid may not be reborrowed.





Tranche A-2 Term Loans. Subject to the terms and conditions set forth herein,
each Lender agrees to make a Tranche A-2 Term Loan to CMI in Dollars on the
Closing Date in an aggregate principal amount equal to such Lender's Commitment
Percentage of $214,285,714.29;
provided
that, subject to
Section 2.01(c)
of this Agreement, each Incremental Term Loan Assuming Lender agrees to make a
Tranche A-2 Incremental Term Loan to CMI in Dollars on the Incremental Term Loan
Closing Date in an aggregate principal amount equal to such Incremental Term
Loan Assuming Lender's Incremental Percentage of an amount not to exceed
$35,714,285.71. CMI shall use the proceeds of such Tranche A-2 Term Loans (and,
as the case may be, such Tranche A-2 Incremental Term Loans) to make an
intercompany loan on the Closing Date, which intercompany loan shall be subject
to the Intercompany Subordination Agreement. Tranche A-2 Term Loans (including
Tranche A-2 Incremental Term Loans) once repaid may not be reborrowed.



Incremental Term Loans

.



Continental and CMI may, at any time prior to the Incremental Increase
Termination Date, (A) solicit Incremental Term Loan Commitments from other
financial institutions reasonably acceptable to the Administrative Agent, and
(B) subject to clauses (c)(ii) and (iii) of this Section 2.01, upon delivery of
such Incremental Term Loan Commitments issued by an Incremental Term Loan
Assuming Lender and a Notice of Borrowing to the Administrative Agent, request
the making of an Incremental Term Loan to Continental, in the case of Tranche
A-1 Incremental Term Loans, or to CMI, in the case of Tranche A-2 Incremental
Term Loans, in each case in Dollars and in an aggregate principal amount equal
to such Incremental Term Loan Assuming Lender's Incremental Percentage of such
Incremental Term Loans, provided, that (s) the conditions set forth in clauses
(e), (i) and (j) of Section 3.01 and in clauses (c)(ii) and (iii) of this
Section 2.01 shall be satisfied, (t) the Administrative Agent shall have
received (A) the Incremental Term Loan Amendment, (B) certified copies of
resolutions of the Board of Directors of each Credit Party approving (1) the
borrowing of the Incremental Term Loans and (2) the Incremental Term Loan
Amendment, (C) an opinion of counsel for each Credit Party, in a form reasonably
satisfactory to the Administrative Agent, and (D) such other items as the
Administrative Agent may reasonably require, (u) no Default or Event of Default
shall exist at the time that any such Incremental Term Loan is made (and after
giving effect thereto), (v) the Incremental Term Loans made by each Incremental
Term Loan Assuming Lender shall be allocated pro rata in accordance with the
allocations of Loans to the initial Lenders among the Tranche A-1 Term Loans and
the Tranche A-2 Term Loans, (w) no more than one Incremental Term Loan Closing
Date may be selected by the Company, (x) each Notice of Borrowing from
Continental or CMI, as the case may be, pursuant to this clause (c) of Section
2.01 shall set forth the requested amount of the applicable Incremental Term
Loan, (y) each Incremental Term Loan made by each Incremental Term Loan Assuming
Lender shall be in an aggregate principal amount that is not less than
$10,000,000 and (z) any assignments or participations made on the Incremental
Term Loan Closing Date in respect of each Incremental Term Loan and thereafter,
by such Incremental Term Loan Assuming Lender shall be subject to Section 9.03
of this Agreement.

Each Incremental Term Loan issued pursuant to an Incremental Term Loan
Commitment may be priced differently than the other Loans, provided, that in the
event the Applicable Margin relating to any Incremental Term Loan exceeds the
Applicable Margin relating to the other Loans, the Applicable Margin relating to
the other Loans shall be adjusted to be equal to the Applicable Margin relating
to such Incremental Term Loan.

On the Incremental Term Loan Closing Date, (A) each Incremental Term Loan
Assuming Lender shall become a Lender subject to this Agreement, and (B) the
Administrative Agent shall notify the Lenders (including each Incremental Term
Loan Assuming Lender) and the Credit Parties of the occurrence of the
Incremental Term Loan Closing Date, in each case in the manner provided for
notices in Section 9.02, and, thereupon, shall record in the Register the
relevant information with respect to each Incremental Term Loan Assuming Lender.

Procedure for Borrowing.

The Borrowers shall give the Administrative Agent notice requesting that the
Lenders make the Loans on the specified Closing Date (the "Notice of Borrowing")
prior to 1:00 P.M., New York City time, two Business Days prior to such
scheduled Closing Date. Upon receipt of such notice the Administrative Agent
shall promptly notify each Lender thereof. The Notice of Borrowing shall be
binding on the Borrowers and irrevocable. Continental shall indemnify each
Lender against any reasonable cost or expense (excluding, for the avoidance of
doubt, loss of anticipated profits) incurred by such Lender as a result of any
failure for any reason (other than due to a default by such Lender) of the
Borrowers to borrow the Loans specified in the Notice of Borrowing therefor,
including, without limitation, by reason of any failure to fulfill on or before
the date specified in such Notice of Borrowing the applicable conditions set
forth in Section 3.01, including, without limitation, any reasonable cost or
expense incurred by reason of the liquidation or redeployment of deposits or
other funds acquired by such Lender to fund a Loan or attributable to the
excess, if any, of the rate of interest at which any such deposits or funds were
acquired by such Lender over the rate of interest at which such Lender redeploys
such deposits or funds.

Funding of Borrowings.

Each Lender shall send the Dollar amount of its Loan on the proposed Closing
Date by wire transfer of immediately available funds by 10:00 A.M., New York
City time, to the account of the Administrative Agent most recently designated
by the Administrative Agent for such purpose by notice to the Lenders. Upon
receipt of the Dollar amount of its Loan from each Lender and subject to the
satisfaction of the conditions precedent set forth in Section 3.01 or waiver
thereof by the Lenders, the Administrative Agent will make the Tranche A-1 Term
Loan available to Continental and the Tranche A-2 Term Loan available to CMI, in
like funds, by wire transfer to the applicable Borrower's account in the 48
contiguous states of the United States of America as such Borrower may specify
by written notice to the Administrative Agent at least one Business Day prior to
the Closing Date.

Security.

Subject to any provisions expressly providing for the effectiveness, release or
termination of Liens in the documents hereafter mentioned, the Credit Parties'
obligations under this Agreement and the other Operative Documents shall be
secured in accordance with, and have the benefit of, the Collateral Documents.

Evidence of Debt.

 

Each Lender shall maintain in accordance with its usual practice an account or
accounts evidencing the indebtedness of each Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

The Administrative Agent shall maintain accounts in which it shall record (i)
the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

The entries made in the accounts maintained pursuant to clauses (a) or (b) of
this Section shall be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement.

Any Lender may request that Loans made by it be evidenced by a promissory note.
In such event, the applicable Borrower shall prepare, execute and deliver to
such Lender a promissory note payable to such Lender and its registered assigns
and in a form similar to Exhibit A hereto and approved by the Administrative
Agent and reasonably acceptable to such Borrower. Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.03) be represented by one or
more promissory notes in such form payable to such payee and its registered
assigns.

Repayment of Loans.

 

Continental hereby promises to pay to the Administrative Agent for the account
of each Lender the principal amount of such Lender's Tranche A-1 Term Loan on
the Maturity Date or such earlier date as may be required hereunder. Continental
hereby further agrees to pay interest on the unpaid principal amount of the
Tranche A-1 Term Loan from time to time outstanding from the date hereof until
payment in full thereof at the rates per annum, and on the dates, set forth in
Section 2.11.

CMI hereby promises to pay to the Administrative Agent for the account of each
Lender the principal amount of such Lender's Tranche A-2 Term Loan on the
Maturity Date or such earlier date as may be required hereunder. CMI hereby
further agrees to pay interest on the unpaid principal amount of the Tranche A-2
Term Loan from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in Section
2.11.

Payments Generally; Pro Rata Treatment.

 

Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Sections
2.12, 2.15 or 2.16, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent c/o Merrill Lynch
Mortgage Capital Inc., 4 World Financial Center, New York, NY 10089, Attention
of Josh Green (Telecopier No.: 212-449-6673), (Continental Airlines, Inc.
clearing account number A/C 008-12-914, ABA number 021-001-033), with written
notice to Merrill Lynch Mortgage Capital Inc., 4 World Financial Center, New
York, NY 10089, Attention of Josh Green (Telecopier No.: 212-449-6673). The
Administrative Agent shall distribute any such payments received by it for the
account of any other Person to the appropriate recipient promptly following
receipt thereof. If any payment hereunder shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day, and such extension of time shall be included in computing
interest, if any, in connection with such payment. All payments hereunder shall
be made in Dollars.

If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest, fees and
other amounts then due by the Credit Parties hereunder or under any Operative
Document, such funds shall be applied, first, towards payment in full of all
amounts due and payable by the Credit Parties to the Administrative Agent
pursuant to the Operative Documents (including, without limitation, Section
9.05), and second, towards payment of interest, fees and other amounts then due
by the Credit Parties hereunder or under any Operative Document, ratably among
the parties entitled thereto in accordance with the amounts of interest, fees
and other amounts then due by the Credit Parties to such parties.

Except to the extent otherwise provided herein: (i) each payment or prepayment
of principal of Tranche A-1 Term Loans and Tranche A-2 Term Loans shall be made
for account of the relevant Lenders pro rata in accordance with the respective
unpaid principal amounts of the Loans of such Class held by them and (ii) each
payment of interest on Tranche A-1 Term Loans and Tranche A-2 Term Loans shall
be made for account of the relevant Lenders pro rata in accordance with the
amounts of interest on such Loans then due and payable to the respective
Lenders.

Sharing of Set-Offs.

 

If any Lender shall obtain any payment of any principal of or interest on any
Loan of any Class or payment of any other amount under this Agreement or any
other Operative Document through the exercise of any right of set off, banker's
lien or counterclaim or similar right or otherwise (other than from the
Administrative Agent as provided herein), and, as a result of such payment, such
Lender shall have received a greater percentage of the principal of or interest
on the Loans of such Class (the "Applicable Loans") or such other amounts in
each case then due hereunder or thereunder to such Lender than the percentage
received by any other Lender of the principal of or interest on the Applicable
Loans or such other amounts in each case then due hereunder or thereunder to
such other Lender, it shall promptly purchase from such other Lenders
participations in (or, if and to the extent specified by such Lender, direct
interests in) the Applicable Loans or such other amounts, respectively, owing to
such other Lenders (or in interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all the Lenders shall share the benefit of such
excess payment (net of any expenses that may be incurred by such Lender in
obtaining or preserving such excess payment) pro rata in accordance with the
unpaid principal of and/or interest on the Applicable Loans or such other
amounts, respectively, owing to each of the Lenders; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by a Credit Party pursuant to and in accordance with the express
terms of an Operative Document or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Applicable Loans to any assignee or participant, other than to a Credit Party or
any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply). To such end all the Lenders shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. Each Credit Party
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against a Credit Party rights of set off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Credit Party in the amount of such participation.

Unless the Administrative Agent shall have received notice from a Borrower prior
to the date on which any payment is due to the Administrative Agent for the
account of the Lenders hereunder that such Borrower will not make such payment,
the Administrative Agent may assume that such Borrower has made such payment on
such date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders, the amount due. In such event, if such Borrower has
not in fact made such payment, then each of the Lenders severally agrees to
repay to the Administrative Agent forthwith on demand the amount so distributed
to such Lender with interest thereon, for each day from and including the date
such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.

If any Lender shall fail to make any payment required to be made by it pursuant
to Section 2.08(b), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender's obligations under such Sections until all such unsatisfied
Obligations are fully paid.

Prepayment of Loans.

Optional

. The Borrowers shall have the right at any time and from time to time to prepay
the principal amount of the Tranche A-1 Term Loans and the Tranche A-2 Term
Loans, in whole or in part, subject to prior notice in accordance with
clause (c)
of this Section, together with accrued interest thereon, premium if required
under
Section 2.09(d)
, Break Funding Costs, if any, and any other amount due hereunder and under the
other Operative Documents with respect to such Loan, on any Business Day;
provided
that (x) any such prepayment in part shall be of a principal amount not less
than $10,000,000 when combined with the principal amount of any Tranche A-1 Term
Loan or Tranche A-2 Term Loan prepaid simultaneously and (y) any prepayments
shall be made and applied
pro
rata
to the Tranche A-1 Term Loans and the Tranche A-2 Term Loans.



Mandatory

.



Unrestricted Cash Balance Trigger Event

. If as of the Close of Business on any day, the Consolidated Unrestricted Cash
Balance is less than $1,125,000,000 (an "
Unrestricted Cash Balance Trigger Event
"), within five (5) Business Days after such day either or both of the Borrowers
shall prepay Loans in an aggregate principal amount equal to the Early
Amortization Amount (or, if less, the outstanding principal amount of the
Loans), together with accrued interest thereon, Break Funding Costs, if any, but
without other premium or penalty.



Borrowing Base Shortfall

. The Borrowers may make a prepayment in order to comply with the provisions of
Section 5.11
.



Asset Sale Proceeds Etc.





No later than the fifth Business Day following the date of receipt by AMI or CMI
(or any of their respective Subsidiaries) of any Net Cash Proceeds in respect of
any Asset Sale permitted under Section 6.06, Continental or CMI, as applicable,
shall prepay the Loans in an aggregate amount of principal (rounded down to the
nearest $1,000,000) as nearly as equal as possible to such Net Cash Proceeds,
plus accrued interest on the amount prepaid; provided, that (y) no prepayment of
the Loans shall be required to the extent that such Net Cash Proceeds from the
Closing Date through the date of determination do not exceed $7,500,000; and (z)
such Net Cash Proceeds in excess of such $7,500,000 threshold ("Post-Threshold
Net Cash Proceeds") may be retained until such time as Post-Threshold Net Cash
Proceeds equal or exceed $3,000,000 and then Continental or CMI, as applicable,
shall make prepayments of Net Cash Proceeds only in minimum amounts of
$3,000,000 or more from the Post-Threshold Net Cash Proceeds; provided, further,
that the foregoing provisions set forth in the preceding proviso shall be
applicable only to the extent that such Net Cash Proceeds from the Closing Date
through the date of determination shall not exceed $20,000,000.

No later than the fifth Business Day following the date of receipt by AMI or CMI
(or any of their respective Subsidiaries) of any Net Cash Proceeds from Recovery
Events, Continental or CMI, as applicable, shall prepay the Loans in an
aggregate amount of principal (rounded down to the nearest $1,000,000) as nearly
equal as possible to the amount of such Net Cash Proceeds, plus accrued interest
on the amount prepaid, minus any such Net Cash Proceeds (the "Proposed
Reinvestment Proceeds") that AMI or CMI (or any of their respective
Subsidiaries) intends to use within 180 days of such date of receipt to pay or
reimburse the costs of repairing, restoring, or replacing the assets in respect
of which such Net Cash Proceeds were received; provided that Continental shall
have delivered to the Administrative Agent, on or before such fifth Business
Day, a certificate of a Financial Officer of Continental setting forth the
proposed use of the Proposed Reinvestment Proceeds; provided further that AMI or
CMI (or their respective Subsidiaries) shall deposit Proposed Reinvestment
Proceeds in excess of $7,500,000 at any time in the CMI Account, pending the
application of such excess amounts to prepayment of the Loans or to the costs of
repairing, restoring or replacing the applicable assets as permitted hereunder.
In addition, AMI or CMI (or any of their respective Subsidiaries) shall deposit
in the CMI Account any Proposed Reinvestment Proceeds which have not been
applied to the costs of repairing, restoring or replacing the applicable assets,
within 180 days of receipt thereof, but which such Person intends to apply to
such uses with 360 days of such receipt pending the application of such amounts
within such 360 day period. Any Proposed Reinvestment Proceeds deposited in the
CMI Account and not so applied within such 360 day period shall be transferred
from the CMI Account and applied by the Administrative Agent to prepay the
Loans.

Notwithstanding the foregoing subparagraphs (A) and (B), the Loans shall be
prepaid in the amount of principal (rounded down to the nearest $1,000,000) as
nearly equal as possible to any Net Cash Proceeds, plus accrued interest on the
amount prepaid, from the sale of any Route that is not Major Collateral, no
later than the fifth Business Day following the date of receipt of any such Net
Cash Proceeds.

All prepayments of Loans shall be applied pro rata to the Tranche A-1 Terms
Loans and the Tranche A-2 Term Loans as provided in Section 2.07(c).

Notice; Application

. A Borrower shall give notice to the Administrative Agent of any prepayment
pursuant to this
Section 2.09
not later than 1:00 p.m., New York City time, three Business Days before the
date of the prepayment (except in the case of a Remedial Action, in which case
such notice shall be given on the date of the prepayment). Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of the Loans to be prepaid. Promptly following receipt of any such notice
relating to the Loans, the Administrative Agent shall advise the Lenders of the
contents thereof.



Premium

. Except as provided above in
clause (b
) of this
Section 2.09
and in
Sections 5.11
and
7.01
and any other Section hereof allowing prepayment without premium or penalty, the
Borrowers shall, upon prepayment of all or any part of the Loans, pay a premium
as follows: if such prepayment is made prior to the first anniversary of the
Closing Date, a premium of 2.00% of the aggregate principal amount prepaid; and
if such prepayment is made on or after such first anniversary and prior to the
third anniversary of the Closing Date, a premium of 1.00% of the aggregate
principal amount prepaid. No premium shall be payable for a prepayment made as a
Remedial Action.



Fees.

The Borrowers agree to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrowers and the Administrative Agent in the Engagement Letter.



Interest
.



The Loans shall bear interest during each Interest Period at the LIBO Rate for
such Interest Period, plus, the Applicable Margin.

Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date; provided that in the event of any prepayment of any Loan, accrued
interest on the principal amount prepaid shall be payable on the date of such
prepayment.

All interest shall be computed on the basis of the actual number of days
(including the first day but excluding the last day) occurring during the period
for which such interest is payable over a year comprised of 360 days (or, in the
case of interest on Loans made pursuant to Section 2.14, 365 days or, if
appropriate, 366 days). The LIBO Rate for each Interest Period shall be
determined by the Administrative Agent, and such determination shall be
conclusive absent manifest error.

Additional Costs.

If any change in law or governmental rule, regulation or order, or in the
interpretation, administration or application thereof (including the adoption of
any new law or governmental rule, regulation or order), or any determination of
a court or by any central bank or Governmental Authority, in each case that
becomes effective after the date hereof, or compliance by a Lender (at its
applicable lending office) with any guideline, request or directive issued or
made after the date hereof by any such central bank or Governmental Authority
(whether or not having the force of law) imposes, modifies or holds applicable
any reserve (including any marginal, emergency, supplemental, special or other
reserve), special deposit, compulsory loan, FDIC insurance or similar
requirement against assets held by, or deposits in or for the account of, or
advances or loans by, or other credit extended by, such Lender (other than any
such reserve or other requirements with respect to LIBO Rate Loans that are
reflected in the definition of LIBO Rate), and the result of any of the
foregoing is to increase the cost to such Lender of agreeing to make, making or
maintaining its Loans hereunder or to reduce any amount received or receivable
by such Lender (or its applicable lending office) with respect thereto (such
increases in costs and reductions in amounts receivable being herein called
"Additional Costs"), then, in any such case, Continental shall pay to such
Lender, promptly after receipt of the statement referred to in the next
sentence, such additional amount or amounts (in the form of an increased rate
of, or a different method of calculating, interest or otherwise as such Lender
shall reasonably determine) as may be necessary to compensate such Lender for
any such Additional Costs. Such Lender shall deliver to Continental (with a copy
to the Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Lender or
under this Section 2.12(a), which statement shall be prima facie evidence of
such additional amounts.

If the adoption after the date hereof of any applicable law, rule or regulation
(or any provision thereof) regarding capital adequacy, or any change after the
date hereof in any existing interpretation or administration thereof by the
National Association of Insurance Commissioners, any Governmental Authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or the promulgation after the date hereof of any
guidelines, request or directive regarding capital adequacy (whether or not
having the force of law) of the National Association of Insurance Commissioners,
any such Governmental Authority, central bank or comparable agency, has or would
have the effect of reducing the rate of return on the capital of a Lender or any
corporation controlling such Lender as a direct consequence of such Lender's
Loans held by such Lender to a level below that which such Lender or any
corporation controlling such Lender could have achieved but for such adoption,
change or promulgation (taking into consideration the policies of such Lender or
such controlling corporation with regard to capital adequacy), then from time to
time, promptly after receipt by Continental from such Lender of the statement
referred to in the next sentence, Continental shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
corporation on an after-tax basis for such reduction. Such Lender shall deliver
to Continental (with a copy to the Administrative Agent) a written statement,
setting forth in reasonable detail the basis of the calculation of such
additional amounts, which statement shall be prima facie evidence of such
additional amounts.

Any affected Lender shall notify Continental of any event occurring after the
date of this Agreement entitling such Lender to compensation under Section
2.12(a) or (b), as the case may be, as promptly as practicable, but in any event
within 90 days, after such Lender obtains actual knowledge thereof; provided
that if such Lender fails to give such notice within 90 days after the
occurrence of the event that gives rise to such right to compensation, such
Lender shall, with respect to any costs resulting from such event, only be
entitled to payment under Section 2.12(a) or (b), as the case may be, for costs
incurred from and after the date 90 days prior to the date that such Lender does
give such notice. Continental shall not be required to make payments to such
Lender under Section 2.12(a) or (b), as the case may be, hereof to the extent
the claim thereunder arises from the undercapitalization or other like
circumstances peculiar to such Lender or to the extent arising from such
Lender's failure to comply with applicable law, rule or regulation (or
interpretation or administration thereof). Any such Lender shall not seek
compensation under Section 2.12(a) or (b), as the case may be, if it shall not
be also generally be seeking compensation (if it should be so entitled) against
similar costs pursuant to other comparable contractual provisions in agreements
with other borrowers.

Illegality.

If on any date the making, maintaining or continuation by any Lender of its
Loans has become unlawful as a result of compliance by such Lender in good faith
with any change that becomes effective after the date hereof in any law, treaty,
governmental rule, regulation, guideline or order (whether or not having the
force of law), then such Lender shall be an "Affected Lender" and it shall
promptly so notify (by telefacsimile or by telephone confirmed in writing) the
Borrowers and the Administrative Agent (which notice the Administrative Agent
shall promptly transmit to each other Lender). Thereafter, the Affected Lender's
outstanding Loans (the "Affected Loans") shall bear interest at the Alternate
Base Rate, plus, the Applicable Margin, minus 1.00%, if that would cure such
illegality, from the expiration of the Interest Period then in effect with
respect to the Affected Loans until such notice shall be withdrawn by the
Affected Lender. The Borrowers may elect to terminate such Affected Lender as a
party to this Agreement in compliance with Section 2.17. Except as provided in
the immediately preceding sentence, nothing in this Section 2.13 shall affect
the obligation of any Lender other than an Affected Lender to make or maintain
Loans in accordance with the terms of this Agreement.

Alternate Rate of Interest.

If prior to the commencement of any Interest Period, the Administrative Agent
determines (which determination shall be conclusive absent manifest error) that
adequate and reasonable means do not exist for ascertaining the LIBO Rate for
such Interest Period, then the Administrative Agent shall give notice thereof to
the Borrowers and the Lenders by telephone or telecopy as promptly as
practicable thereafter and, until the Administrative Agent notifies the
Borrowers and the Lenders that the circumstances giving rise to such notice no
longer exist, all Loans shall bear interest at the Alternate Base Rate, plus,
the Applicable Margin, minus, 1.00%.

Break Funding Costs.

In the event of (a) the payment of any principal of any Loan other than on the
last day of an Interest Period applicable thereto (including as a result of an
Event of Default), (b) the failure (other than as a result of a default by such
Lender) to prepay any Loan on the date specified in any notice delivered
pursuant hereto, or (c) the assignment of any Loan other than on the last day of
the Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.17, then, in any such event, each Borrower shall
compensate each Lender for the loss, cost and expense sustained by such Lender
attributable to such event with respect to the Class of Loans made to such
Borrower. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the LIBO Rate (minus the Applicable Margin) that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor, over (ii) the amount
of interest which would accrue on such principal amount for such period at the
interest rate which such Lender would bid were it to bid, at the commencement of
such period, for dollar deposits of a comparable amount and period from other
banks in the eurodollar market (collectively, "Break Funding Costs").
Calculation of all amounts payable to a Lender under this Section 2.15 shall be
made as though that Lender had actually funded each of its relevant Loans
through the purchase of an eurodollar deposit bearing interest at the rate
obtained pursuant to the definition of LIBO Rate in an amount equal to the
amount of such Loan and having a maturity comparable to the relevant Interest
Period; provided, however, that each Lender may fund each of its Loans in any
manner it sees fit and the foregoing assumptions shall be utilized only for the
purposes of calculating amounts payable under this Section 2.15. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section shall be delivered to the Borrowers (with a
copy to the Administrative Agent) and shall be conclusive absent manifest error.
The applicable Borrower shall pay such Lender the amount shown as due on any
such certificate within 10 days after receipt thereof.

Taxes.

(a) Any and all payments by the Credit Parties under or in respect of this
Agreement or any other Operative Document to which such Credit Party is a party
shall be made free and clear of, and without deduction or withholding for or on
account of, any and all present or future taxes, levies, imposts, deductions,
charges or withholdings, and all liabilities (including penalties, interest and
additions to tax) with respect thereto, whether now or hereafter imposed,
levied, collected, withheld or assessed by any taxation authority or other
Governmental Authority (collectively, "Taxes"), unless required by law. If a
Credit Party shall be required under any applicable law to deduct or withhold
any Taxes from or in respect of any sum payable under or in respect of this
Agreement or any other Operative Document to the Administrative Agent or Lender,
(i) such Credit Party shall make all such deductions and withholdings in respect
of Taxes, (ii) such Credit Party shall pay the full amount deducted or withheld
in respect of Taxes to the relevant taxation authority or other Governmental
Authority in accordance with any applicable law, and (iii) the sum payable by
such Credit Party shall be increased as may be necessary so that after such
Credit Party has made all required deductions and withholdings (including any
such deductions and withholdings applicable to additional amounts payable under
this Section 2.16) the Administrative Agent or Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions or withholdings been made in respect of Non-Excluded Taxes. For
purposes of this Agreement the term "Non-Excluded Taxes" are Taxes other than,
in the case of the Administrative Agent or a Lender, (1) Taxes based on or
measured by net income, net worth or capital, intangibles taxes, property taxes,
gross income taxes, and franchise taxes imposed by (A) the jurisdiction or
jurisdictions under the laws of which (or under the laws of any political
subdivision of which) the Administrative Agent or such Lender is organized or
has its principal place of business, or any political subdivision thereof, (B)
the jurisdiction or jurisdictions within which the office by which the loan was
made or is maintained by such Lender is located, or (C) any other jurisdiction
or jurisdictions, but only if such Tax is imposed by formulary apportionment on
such Administrative Agent or Lender by reason of connections between such
Administrative Agent or Lender other than in respect, or by reason, of this
Agreement, unless such Administrative Agent or Lender becomes subject to Taxes
or increased Taxes described in this clause (1) by such jurisdiction or
jurisdictions in respect of this Agreement as a result of having executed,
delivered or performed its obligations under or received payments under (other
than mere increased Tax liability for interest payments received under this
Agreement in respect of Taxes to which such Administrative Agent or Lender
otherwise is subject), or enforced, this Agreement or any other Operative
Document (in which case such Taxes described in this clause (1) will be treated
as Non-Excluded Taxes), or (2) Taxes imposed as a result of the Administrative
Agent's or such Lender's failure to comply with Section 2.16(e) (including, the
inaccuracy or invalidity of any form provided pursuant to Section 2.16(e),
except to the extent provided for in Section 2.16(g)).

(b) In addition, each Credit Party hereby agrees to pay any present or future
stamp, recording, documentary, excise, property or value-added or similar Taxes
that arise from any payment made under or in respect of this Agreement or any
other Operative Document or from the execution, delivery or registration of, or
any performance under this Agreement or any other Operative Document, other than
such Taxes imposed by the jurisdictions described in Section 2.16(a)(1)(A) and
(B) with respect to the Lender or the Administrative Agent claiming
indemnification under this Section 2.16(b) (any such non-excluded Taxes, "Other
Taxes").

(c) Each Credit Party hereby agrees to indemnify the Administrative Agent and
Lender for, and to hold each of them harmless against, the full amount of
Non-Excluded Taxes imposed in respect of this Agreement and Other Taxes, and the
full amount of Taxes of any kind imposed by any jurisdiction on amounts payable
under this Section 2.16 imposed on or paid by such Administrative Agent or
Lender, as the case may be, and any liability (including penalties, additions to
tax, interest and expenses) arising therefrom or with respect thereto. The
indemnity by Credit Party provided for in this Section 2.16(c) shall apply and
be made whether or not the Non-Excluded Taxes or Other Taxes for which
indemnification hereunder is sought have been correctly or legally asserted.
Amounts payable by Credit Party under the indemnity set forth in this Section
2.16(c) shall be paid within ten (10) days from the date on which the
Administrative Agent or Lender makes written demand therefor. If the
Administrative Agent or Lender, as the case may be, receives a tax refund that
such person determines is solely attributable to any Taxes as to which the
Administrative Agent or Lender has been indemnified under this Section 2.16(c),
the Administrative Agent or Lender will pay to Credit Party (net of all out of
pocket expenses) the amount that, in the Administrative Agent or Lender's sole
discretion, is solely attributable to such Taxes.

(d) Within thirty (30) days after the date of any payment of Taxes, a Credit
Party (or any Person making such payment on behalf of a Credit Party) shall
furnish to the Administrative Agent or Lender, as the case may be, for its own
account a certified copy of the original official receipt evidencing payment
thereof.

(e) For purposes of this clause (e) of this Section 2.16, the terms "United
States" and "United States person" shall have the meanings specified in Section
7701 of the Internal Revenue Code. The Administrative Agent and each Lender
(including for avoidance of doubt any assignee, successor or Participant) that
either (i) is not incorporated under the laws of the United States, any State
thereof, or the District of Columbia or (ii) whose name does not include
"Incorporated," "Inc.," "Corporation," "Corp.," "P.C.," "insurance company," or
"assurance company" (a "Non-Exempt Lender") shall deliver or cause to be
delivered to a Credit Party the following properly completed and duly executed
documents at the time such Lender becomes a Lender and thereafter upon request,
when such form expires:

in the case of a Non-Exempt Lender that is not a United States person, a
complete and executed (x) U.S. Internal Revenue Form W-8BEN with Part II
completed in which Lender claims the benefits of a tax treaty with the United
States providing for a zero or reduced rate of withholding (or any successor
forms thereto), including all appropriate attachments or (y) a U.S. Internal
Revenue Service Form W-8ECI (or any successor forms thereto); or

in the case of a Non-Exempt Lender that is an individual, (x) a complete and
executed U.S. Internal Revenue Service Form W-8BEN (or any successor forms
thereto) and a certificate substantially in the form of Exhibit J (a "Section
2.16 Certificate") or (y) a complete and executed U.S. Internal Revenue Service
Form W-9 (or any successor forms thereto); or

in the case of a Non-Exempt Lender that is organized under the laws of the
United States, any State thereof, or the District of Columbia, a complete and
executed U.S. Internal Revenue Service Form W-9 (or any successor forms
thereto), including all appropriate attachments; or

in the case of a Non-Exempt Lender that (x) is not organized under the laws of
the United States, any State thereof, or the District of Columbia and (y) is
treated as a corporation for U.S. federal income tax purposes, a complete and
executed U.S. Internal Revenue Service Form W-8BEN claiming a zero rate of
withholding (or any successor forms thereto) and a Section 2.16 Certificate; or

in the case of a Non-Exempt Lender that (A) is treated as a partnership or other
non-corporate entity for U.S. federal income tax purposes, and (B) is not
organized under the laws of the United States, any State thereof, or the
District of Columbia, (x)(i) a complete and executed U.S. Internal Revenue
Service Form W-8IMY (or any successor forms thereto) (including all required
documents and attachments) and (ii) a Section 2.16 Certificate, and (y) without
duplication, with respect to each of its beneficial owners and the beneficial
owners of such beneficial owners looking through chains of owners to individuals
or entities that are treated as corporations for U.S. federal income tax
purposes (all such owners, "beneficial owners"), the documents that would be
required by clause (i), (ii), (iii), (iv), (vi), (vii) and/or this clause (v)
with respect to each such beneficial owner if such beneficial owner were Lender,
provided, however, that no such documents will be required with respect to a
beneficial owner to the extent the actual Lender is determined to be in
compliance with the requirements for certification on behalf of its beneficial
owner as may be provided in applicable U.S. Treasury regulations, or the
requirements of this clause (v) are otherwise determined to be unnecessary, all
such determinations under this clause (v) to be made in the sole discretion of a
Credit Party, provided, however, that Lender shall be provided an opportunity to
establish such compliance as reasonable; or

in the case of a Non-Exempt Lender that is disregarded for U.S. federal income
tax purposes, the document that would be required by clause (i), (ii), (iii),
(iv), (v), (vii) and/or this clause (vi) of this Section 2.16(e) with respect to
its beneficial owner if such beneficial owner were the Lender; or

in the case of a Non-Exempt Lender that (A) is not a United States person and
(B) is acting in the capacity as an "intermediary" (as defined in U.S. Treasury
Regulations), (x)(i) a U.S. Internal Revenue Service Form W-8IMY (or any
successor form thereto) (including all required documents and attachments) and
(ii) a Section 2.16 Certificate, and (y) if the intermediary is a "non-qualified
intermediary" (as defined in U.S. Treasury Regulations), from each person upon
whose behalf the "non-qualified intermediary" is acting the documents that would
be required by clause (i), (ii), (iii), (iv), (v), (vi), and/or this clause
(vii) with respect to each such person if each such person were Lender; or

as requested by a Credit Party, such other forms, certificates and documentation
as the Administrative Agent or such Lender is, in its sole discretion, legally
entitled to furnish and as may be necessary or appropriate to obtain any
reduction of or exemption from any withholding or other Taxes on any payments
made under this Agreement, unless it is legally inadvisable or otherwise
commercially disadvantageous for such Administrative Agent or Lender to deliver
such form, certificate, or other documentation.

(f) If the forms referred to above in clause (e) of this Section 2.16 that are
provided by the Administrative Agent and/or a Lender at the time such
Administrative Agent or Lender first becomes a party to this Agreement indicate
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be treated as Taxes other than "Non-Excluded Taxes"
("Excluded Taxes") and shall not qualify as Non-Excluded Taxes unless and until
such Administrative Agent or Lender provides the appropriate form certifying
that a lesser rate applies, whereupon withholding tax at such lesser rate shall
be considered Excluded Taxes solely for the periods governed by such form. If,
however, on the date a Person becomes an assignee, successor or Participant to
this Agreement, Lender transferor was entitled to indemnification or additional
amounts under this Section 2.16, then the Lender assignee, successor or
Participant shall be entitled to indemnification or additional amounts to the
extent (and only to the extent), that the Lender transferor was entitled to such
indemnification or additional amounts for Non-Excluded Taxes, and the Lender
assignee or successor shall be entitled to additional indemnification or
additional amounts for any other or additional Non-Excluded Taxes.
Notwithstanding anything to the contrary in this Section 2.16, a Participant
shall not be entitled to indemnification or additional amounts pursuant to this
Section 2.16 for any Other Taxes or Non-Excluded Taxes to the extent such
indemnification or additional amounts would exceed the amounts payable by the
Credit Parties had the participation not taken place and such Participant shall
not be entitled to such indemnification or additional amounts unless such
Participant complies with the requirements of Section 2.17 (insofar as they
relate to Section 2.16) as if such Participant were a Lender.

(g) For any period with respect to which the Administrative Agent or a Lender
has failed to provide Credit Party with the appropriate, accurate and valid
form, certificate or other document described in clause (e) of this Section 2.16
(other than (i) if such failure is due to a change in any applicable law, or in
the interpretation or application thereof, occurring after the date on which a
form, certificate or other document originally was required to be provided or
(ii) if such form, certificate or other document is otherwise not required under
clause (e) of this Section 2.16), such Administrative Agent or Lender shall not
be entitled to indemnification or additional amounts under clauses (a) or (c) of
this Section 2.16 with respect to Non-Excluded Taxes imposed by the United
States by reason of such failure; provided, however, that should the
Administrative Agent or a Lender become subject to Non-Excluded Taxes because of
its failure to deliver a form, certificate or other document required hereunder,
Credit Party shall take such steps as such Administrative Agent or Lender shall
reasonably request, to assist such Administrative Agent or Lender in recovering
such Non-Excluded Taxes.

(h) If the Administrative Agent or any Lender is, in its sole opinion, able to
apply for any credit, deduction or other reduction in the Taxes of such
Administrative Agent or Lender described in the exclusion from Non-Excluded
Taxes contained in clause (a)(1) of this Section 2.16 by reason of any payment
made by a Credit Party under clause (a) or (c) of this Section 2.16, the
Administrative Agent or such Lender, as the case may be, shall use reasonable
efforts to obtain such credit, deduction or other reduction and, upon receipt
thereof, will pay to Credit Party such amount, not exceeding the increased
amount paid by Credit Party, as is equal to the net after-tax value to the
Administrative Agent or such Lender (taking into account any tax benefit to the
Administrative Agent or such Lender solely as a result of payments made pursuant
to this clause (h)), in its sole opinion, of such part of such credit, deduction
or other reduction as it considers to be allocable to such payment by Credit
Party, having regard to all of the Administrative Agent's or such Lender's
dealings giving rise to similar credits, deductions or other reductions in
relation to the same tax period and to the cost of obtaining the same; provided,
however, that (i) the Administrative Agent or such Lender, as the case may be,
shall not be obligated to disclose to Credit Party any information regarding its
tax affairs or computations and (ii) nothing in this Section 2.16(h) shall
interfere with the right of the Administrative Agent or such Lender to arrange
its tax affairs as it deems appropriate.

(i) An Administrative Agent or Lender pursuant to Section 2.16(a) hereof shall
take all reasonable actions (consistent with its internal policy and legal and
regulatory restrictions) requested by a Credit Party to assist such Credit
Party, at the sole expense of such Credit Party, to recover from the relevant
taxation authority or other Governmental Authority any Taxes in respect of which
amounts were paid by a Credit Party pursuant to Sections 2.16(a), (b) or (c)
hereof. However, an Administrative Agent or Lender, as the case may be, will not
be required to take any action that would be, in the sole judgment of an
Administrative Agent or Lender, legally inadvisable, or commercially or
otherwise disadvantageous to an Administrative Agent or Lender in any respect,
and in no event shall an Administrative Agent or Lender be required to disclose
any tax returns or any other information that, in the sole judgment of the
Administrative Agent or Lender is confidential.

(j) Without prejudice to the survival of any other agreement of each Credit
Party hereunder, the agreements and obligations of each Credit Party contained
in this Section 2.16 shall survive the termination of this Agreement. Nothing
contained in this Section 2.16 shall require the Administrative Agent or Lender
to make available any of its tax returns or any other information that it deems
to be confidential or proprietary.

Mitigation Obligations; Replacement of Lenders.

If any Lender requests compensation under Section 2.12, or if any Lender becomes
an Affected Lender or if a Credit Party is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.16, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the good faith judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 2.12 or 2.16, as the case may be, in the future or would allow such
Affected Lender's Affected Loans to bear interest at the LIBO Rate plus the
Applicable Margin and (ii) would not subject such Lender to any unreimbursed
cost or expense and would not otherwise be disadvantageous to such Lender.
Continental hereby agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

If any Lender requests compensation under Section 2.12, or if a Credit Party is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.16, or if any
Lender becomes an Affected Lender or if any Lender defaults in its obligation to
fund Loans hereunder, then such Credit Party may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.03), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or a Credit Party (in the case of all other amounts) and (ii) in the case
of any such assignment resulting from a claim for compensation under Section
2.12 or payments required to be made pursuant to Section 2.16, such assignment
will result in a reduction in such compensation or payments. A Lender shall not
be required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling a
Credit Party to require such assignment and delegation cease to apply.



CONDITIONS OF LENDING

Conditions Precedent.

The obligation of any Lender to make its Tranche A-1 Term Loan and its Tranche
A-2 Term Loan is subject to the satisfaction of (or waiver by) each Lender
affected thereby of each of the following conditions:

On or before the Closing Date, the Administrative Agent shall have received the
following documents (with, in the case of clauses (i) through (v), and (xvi)
through (xviii) below, sufficient originals for each Lender and, in the case of
the remaining clauses below, sufficient copies for each Lender), each in form
and substance mutually satisfactory to the Administrative Agent and the Credit
Parties, and in the case of the documents referred to in clauses (i) through (v)
of this Section 3.01(a), duly executed and delivered by all the parties thereto:

this Agreement;

the AMI Security Agreement, the AMI Stock Pledge Agreement and the AMI Grant of
Trademark Security Interest;

the CMI Security Agreement, the CMI Stock Pledge Agreement, the CMI Grant of
Trademark Security Interest and the CMI Account Control Agreement;

the Continental SGR Pledge Agreement;

the CMI SGR Pledge Agreement;

the Intercompany Subordination Agreement;

each Collateral Certificate;

Appraisal Reports, in form and substance satisfactory to the Administrative
Agent and the Lenders, from an Appraiser and dated not earlier than 70 days
prior to the Closing Date, setting forth the Current Market Value, in the
opinion of such Appraiser, of the CAL Collateral and the CMI Business;

A certificate signed on behalf of Continental by one of its officers (A) showing
that the initial aggregate principal amount of the Loans is not greater than
44.0% of the sum of the Current Market Value of the CAL Collateral and of the
CMI Business, as set forth in the Appraisal Reports delivered pursuant to
Section 3.01(a)(viii), and (B) specifying the Consolidated Unrestricted Cash
Balance as of the Close of Business on the last Business Day of the calendar
month preceding the Closing Date;

A copy of the Certificate of Incorporation of each of Continental, AMI and CMI
and all amendments and supplements thereto filed in the office of the Secretary
of State of the State of Delaware, each certified by said Secretary of State as
being a true and correct copy thereof;

A long form certificate of good standing of the Secretary of State of the State
of Delaware for each of Continental, AMI and CMI, dated within five Business
Days of the Closing Date, stating that Continental, AMI and CMI, as the case may
be, is in good standing in said State;

A long form certificate of good standing of the Secretary of State of the State
of Texas, dated within ten Business Days of the Closing Date, stating that
Continental is qualified as a foreign corporation to do business in said State;

A tax status letter from the Comptroller of the State of Texas dated within ten
Business Days of the Closing Date, stating that Continental is current with
regard to payment of its franchise taxes;

A copy, certified by the Secretary or an Assistant Secretary of Continental, of
the by-laws of Continental and of the resolutions of the Board of Directors of
Continental duly authorizing the Transactions;

A copy, certified by the Secretary or an Assistant Secretary of AMI, of the
by-laws of AMI and of the resolutions of the Board of Directors of AMI duly
authorizing the transactions contemplated by the Operative Documents to which
AMI is a signatory;

A copy, certified by the Secretary or an Assistant Secretary of CMI, of the
by-laws of CMI and of the resolutions of the Board of Directors of CMI duly
authorizing the transactions contemplated by the Operative Documents to which
CMI is a signatory;

An incumbency certificate of the Secretary or an Assistant Secretary of each of
Continental, AMI and CMI, certifying the names and true signatures of the
officers of Continental, AMI and CMI authorized to sign the Operative Documents
and the other documents to be executed and delivered by Continental, AMI and CMI
pursuant to this Agreement;

A favorable opinion of Jennifer L. Vogel, Esq., General Counsel of Continental,
in form and substance satisfactory to the Administrative Agent and the Lenders,
as to such matters as the Administrative Agent or any Lender may reasonably
request (and Continental hereby instructs such counsel to deliver such opinion
to the Administrative Agent and the Lenders);

A favorable opinion of Hughes Hubbard & Reed LLP, special counsel to
Continental, in form and substance satisfactory to the Administrative Agent and
the Lenders, as to such matters as the Administrative Agent or any Lender may
reasonably request (and Continental hereby instructs such counsel to deliver
such opinion to the Administrative Agent and the Lenders);

A favorable opinion of Hughes Hubbard & Reed LLP, special counsel to
Continental, in form and substance satisfactory to the Administrative Agent and
the Lenders, as to the ability to grant a valid security interest in Routes (and
Continental hereby instructs such counsel to deliver such opinion to the
Administrative Agent and the Lenders); and

Such other documents relating to the Transactions as the Administrative Agent or
any Lender may reasonably request.

UCC financing statements covering all the security interests in the Collateral,
created by or pursuant to the Collateral Documents shall have been duly filed or
shall be duly filed simultaneously with the advance of the Loans to the
Borrowers in the State of Delaware and in all other applicable jurisdictions in
the United States of America and its territories necessary or desirable to
perfect said security interests and there shall have been taken all other action
as the Administrative Agent or any Lender through the Administrative Agent may
reasonably request or as shall be necessary to perfect such security interests
to the extent required by the applicable Collateral Documents.

The Administrative Agent shall have received (i) the certificates representing
the CMI Shares and the AMI Shares, together with an undated stock power for each
such certificate executed in blank by a duly authorized officer of the pledgor
thereof, (ii) all promissory notes and other instruments pledged pursuant to the
Collateral Documents having a face amount of $500,000 or more, each endorsed in
blank by a duly authorized officer of the pledgor thereof, (iii) the original
counterpart of all chattel paper pledged pursuant to the Collateral Documents
having a face amount of $500,000 or more, duly endorsed in a manner satisfactory
to the Administrative Agent. Each Issuer referred to in the Collateral Documents
shall have delivered an acknowledgement of and consent to such Collateral
Document, executed by a duly authorized officer of such Issuer, in substantially
the form appended to such Collateral Document.

The Credit Parties shall have taken or caused to be taken, or shall take or
shall cause to be taken simultaneously with the advance of the Loans to the
Borrowers, all such actions as the Administrative Agent or any Lender through
the Administrative Agent may reasonably request or as shall be necessary to
constitute each of the Collateral Documents valid, perfected and enforceable
first priority security interests in the respective collateral pledged pursuant
thereto (subject only to Permitted Encumbrances) to the extent required by the
applicable Collateral Documents and to the extent such collateral has not been
released (unless it has been reassigned) pursuant to the terms of such
Collateral Documents or the other Operative Documents. Such actions shall
include, but not be limited to, the filing of the AMI Grant of Trademark
Security Interest and the CMI Grant of Trademark Security Interest with the PTO.

No statute, regulation, order, decree or injunction shall be in effect which
materially restricts or prohibits the consummation of the transactions
contemplated by this Agreement.

The Administrative Agent shall have received the results of a recent lien search
as to financing statements against the Credit Parties, and such search shall
reveal no liens on the Collateral except for Liens permitted under Section 6.01.

Continental shall have obtained, or shall have caused AMI and CMI to have
obtained, on or prior to the Closing Date, any consents or waivers to the extent
necessary in order to grant the security interests purported to be granted by
the Collateral Documents in the collateral covered thereby to the extent
provided therein.

The Administrative Agent, the Arranger and the Lenders shall have received all
fees due and payable hereunder and the Engagement Letter, including, without
limitation, the fees and reasonable expenses of Cadwalader, Wickersham & Taft
LLP, special New York counsel to the Arranger as provided in Section 9.05 (to
the extent that statements for such fees and expenses containing reasonable
substantiating details have been delivered to Continental not less than two
Business Days prior to the Closing Date).

The representations and warranties made by each Credit Party in any Operative
Document to which it is a party shall be true and correct in all material
respects on and as of the Closing Date as though made on and as of the Closing
Date (except to the extent any such representation or warranty shall have been
made with references to a specified date, in which case such representation and
warranty shall be true and correct as of such specified date), and the
Administrative Agent shall have received a certification from the Credit Parties
to such effect. No event shall have occurred and be continuing, or would result
from the making of such Loan or from the application of the proceeds therefrom,
that constitutes an Event of Default, and the Administrative Agent shall have
received a certification from the Borrowers to such effect, which may be in the
Notice of Borrowing.

The Credit Parties shall have performed or observed and be continuing to observe
and perform each term, covenant or agreement contained in any Operative
Document.

The Arranger shall have completed a due diligence investigation of the business,
assets, operations, properties, condition (financial or otherwise), contingent
liabilities, prospects and material agreements of the Credit Parties and their
Subsidiaries in scope, and with results, satisfactory to the Arranger. Except as
disclosed in writing to the Administrative Agent and the Lenders prior to the
advance of the Loans to the Borrowers, there shall not have occurred a Material
Adverse Effect since March 31, 2005.

There shall be no action, suit, investigation or proceeding pending or, to the
knowledge of the Credit Parties, threatened in any court or before any
arbitrator or Governmental Authority that (i) would reasonably be expected to
have a Material Adverse Effect or (ii) purports to adversely affect the
Transactions.

All Loans made by the Lenders to the Borrowers or any of their affiliates shall
be in full compliance with the regulations of the Board, including Regulations
G, T and U.

The receipt by the Administrative Agent of such other documents relating to the
transactions contemplated hereby as the Administrative Agent or any Lender may
reasonably request.

Determinations Under Section 3.01

. For purposes of determining compliance with the conditions specified in
Section 3.01, each Lender shall be deemed to have consented to, approved or
accepted or to be satisfied with each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to
the Lenders unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Operative Documents shall have received notice
from such Lender prior to the proposed Closing Date, specifying its objection
thereto and such Lender shall not have made available to the Agent such Lender's
ratable portion of the Loans. The Agent shall promptly notify the Lenders of the
occurrence of the Closing Date.



REPRESENTATIONS AND WARRANTIES

Continental represents and warrants to the Lenders that:

Organization; Powers.

Each Credit Party is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as such business is being conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing in, every jurisdiction where such
qualification is required.

Authorization; Enforceability.

The Transactions and each other document or agreement to be entered into by a
Credit Party, pursuant to this Agreement or any other Operative Document are
within such Credit Party's corporate powers and have been duly authorized by all
necessary corporate and, if required, stockholder action. This Agreement has
been and each of the other Operative Documents will on the Closing Date be, duly
executed and delivered by each Credit Party that is a party thereto. This
Agreement constitutes and each of the other Operative Documents will on the
Closing Date constitute, a legal, valid and binding obligation of each Credit
Party that is a party thereto, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors' rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

Approvals; No Conflicts.

The transactions contemplated by or pursuant to the Operative Documents (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority or any other Person, except such as
have been obtained or made and are in full force and effect, or are being made
simultaneously herewith, or are required or contemplated by the terms of the
Operative Documents after the date hereof, including, as a result of the
exercise of the Lender's remedies under the Operative Documents, (b) will not
violate any applicable law or regulation or the certificate of incorporation or
by laws of any Credit Party or any order of any Governmental Authority, (c) will
not violate or result in a default under any material indenture, agreement or
other instrument binding upon any Credit Party or its assets, or give rise to a
right thereunder to require any payment to be made by any Credit Party, and (d)
will not result in the creation or imposition of any Lien (other than Permitted
Encumbrances) on any asset of any Credit Party.

Financial Condition; No Material Adverse Effect; Disclosure.

The consolidated balance sheet of each of Continental and AMI, in each case
together with their respective Subsidiaries, as of December 31, 2004, and the
related consolidated statements of operations and cash flows for the fiscal year
then ended, reported on by Ernst & Young LLP and, in the case of Continental,
set forth in Continental's report on Form 10-K as filed with the SEC for the
year ended December 31, 2004, copies of each of which have been delivered to
each of the Lenders, fairly present, in conformity with generally accepted
accounting principles, the consolidated financial positions of Continental and
AMI, in each case together with their respective Subsidiaries, as of such date
and their respective consolidated results of operations and cash flows for such
fiscal year.

The unaudited consolidated balance sheet of Continental and its Subsidiaries as
of March 31, 2005 and the related unaudited consolidated statements of
operations and cash flows for the three months then ended, set forth in
Continental's report on Form 10-Q as filed with the SEC, a copy of which has
been delivered to each of the Lenders, fairly present, in conformity with
generally accepted accounting principles (except for the absence of all required
footnotes) applied on a basis consistent with the financial statements referred
to in subsection (i) of this Section, the consolidated financial position of
Continental and its Subsidiaries as of such date and their consolidated results
of operations and cash flows for such three month period (subject to normal
year-end adjustments).

Since the date of the financial statements delivered to the Lenders pursuant to
Subsection (b) of this Section, there has been no Material Adverse Effect.

No written information, exhibit or report (as modified or supplemented by other
written information so furnished) or the Schedules hereto, taken as a whole,
furnished by or on behalf of any Credit Party to the Administrative Agent, the
Arranger or any Lender in connection with the negotiation and syndication of the
Operative Documents or pursuant to the terms of the Operative Documents
contained any untrue statement of a material fact or omitted to state a material
fact necessary to make the statements made therein not misleading in light of
the circumstances in which such information, exhibits and reports were provided;
provided that, with respect to projections, the Credit Parties represent only
that such information was prepared in good faith based upon assumptions believed
to be reasonable at the time.

Properties.

Each Credit Party has good title to, or valid leasehold interests in, all its
real and personal property material to its business, except for minor defects in
title or leasehold interests that do not materially interfere with its ability
to conduct its business as such business is being conducted or to utilize such
properties for their intended purposes.

Each of Credit Party has good title to the Collateral owned by it, free and
clear of all Liens except for Permitted Encumbrances.

Litigation and Environmental Matters.

Except for the Disclosed Matters, there are no actions, suits or proceedings by
or before any arbitrator or Governmental Authority pending against or, to the
knowledge of any Credit Party, threatened against or affecting any Credit Party
or any of its Subsidiaries which would be required to be disclosed under Item
103 of the Securities and Exchange Commission Regulation S-K in a Form S-1
registration statement filed by Continental under the Securities Act of 1933, as
amended, on the date that this representation is made.

Except for the Disclosed Matters and except with respect to any other matters
that, individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, no Credit Party nor any of their
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability.

Compliance with Laws and Agreements; Labor Relations.



(a) Each Credit Party is in compliance with (i) all laws, regulations and orders
of any Governmental Authority applicable to it or its property and all
applicable aviation, transportation, environmental, health and safety statutes
and regulations, both foreign and domestic and (ii) all indentures, agreements
and other instruments binding upon it or its property, except in each case where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect. Not more than 25% of the value
of the assets of the Credit Parties, on a consolidated basis, constitutes margin
stock (as such terms are used under Regulation U).

(b) Except for Disclosed Matters, no Credit Party is aware of any strike, labor
dispute, slowdown or stoppage pending or, to the best knowledge of each Credit
Party, threatened against a Credit Party; which, in each case, has not been
publicly disclosed and would be required to be disclosed under applicable SEC
disclosure requirements in a Form S-1 registration statement filed by
Continental under the Securities Act of 1933, as amended, on the date that this
representation is made.



Investment and Holding Company Status.



No Credit Party is (a) an "investment company" as defined in, or subject to
regulation under, the Investment Company Act of 1940 or (b) a "holding company"
as defined in, or subject to regulation under, the Public Utility Holding
Company Act of 1935.

Taxes.

Each Credit Party has timely filed or caused to be filed all Tax returns and
reports required to have been filed by it and has timely paid or caused to be
paid all Taxes required to have been paid by it, except (a) for any such Taxes
that are being contested in good faith by appropriate proceedings or (b) to the
extent that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.

ERISA.

No ERISA Event has occurred or is reasonably expected to occur that, when taken
together with all other such ERISA Events for which liability is reasonably
expected to occur, would reasonably be expected to result in a Material Adverse
Effect.

Perfection of Security Interest.

Except for the filing of UCC financing statements in respect of the Collateral
in the State of Delaware, which filings shall have been made and be in effect on
(or simultaneously with) the Closing Date, the taking of possession by the
Administrative Agent of the certificates representing the pledged capital stock
of AMI and CMI, the execution and delivery of the CMI Account Control Agreement
by the parties thereto and the filing of the AMI Grant of Trademark Security
Interest and the CMI Grant of Trademark Security Interest with the PTO, no
further filing or recording of any document and no other action is necessary or
advisable in the State of Delaware or any other applicable jurisdiction in the
United States of America and its territories in order to establish and perfect,
under the laws of New York, Delaware or such other applicable jurisdiction in
the United States of America and its territories, the Administrative Agent's
security interest in the Collateral (excluding fixtures) with respect to which a
security interest may be perfected by a filing pursuant to the UCC, to the
extent required by the applicable Collateral Documents. Such security interests
(i) will be valid and enforceable and (ii) will not be subject to any defense,
counterclaim or set-off of any Credit Party.

Use of Proceeds.

The proceeds of the Tranche A-2 Loans will be loaned by CMI to Continental
subject to the Intercompany Subordination Agreement. The proceeds of the Tranche
A-1 Term Loans and such loan by CMI to Continental will be used for general
corporate purposes of Continental and its Subsidiaries. No part of the proceeds
of any Loan will be used, whether directly or indirectly, for any purpose that
entails a violation of any of the Regulations of the Board, including
Regulations G, T and U.

AMI and CMI Stock.

All of the outstanding shares of capital stock of AMI and CMI have been validly
issued, are fully paid and non-assessable and are wholly owned by Continental,
in the case of the shares of AMI, or by AMI, in the case of the shares of CMI.

No Default.

No Credit Party is in default under or with respect to any contractual
obligation that would, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.

Casualty, Etc.

Neither the business nor the properties of any Credit Party or any of their
Material Subsidiaries are affected by any fire, explosion, accident, strike,
lockout or other labor dispute, drought, storm, hail, earthquake, embargo, act
of God or of the public enemy or other casualty (whether or not covered by
insurance) that would reasonably be expected to result in a Material Adverse
Effect, other than as described in the financial statements delivered to the
Lenders pursuant to Section 4.04(b) or in previous filings with the SEC.

Permits.

Each of Continental and CMI is an "air carrier" within the meaning of Section
40102 of Title 49 and each holds a certificate under Section 41102 of Title 49.
Each of Continental and CMI holds an air carrier operating certificate issued
pursuant to Chapter 447 of Title 49 of the U.S. Code. Each of Continental, CMI
and AMI is a Citizen of the United States. All certificates, franchises,
licenses, permits, rights, designations, authorizations, exemptions, concessions
and consents (i) issued by the FAA, DOT or any Foreign Aviation Authority
necessary (A) for Continental to have the right to operate flights under any of
the Trans-Pacific Routes and the Narita Slots, or (B) for AMI or CMI to have the
right to operate flights under any of the CMI Material Routes or CMI Material
Slots (collectively, the "Route Permits"), or (ii) issued by any Governmental
Authority and necessary for Continental, AMI or CMI to own or operate its
property or business (collectively, the "Operating Permits"), except where the
failure to have any such Operating Permit, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect or
materially and adversely affect the ability of a Credit Party to operate flights
under a Specified Route (the Route Permits and Operating Permits required under
this clause (ii), the "Required Permits") are in full force and effect, and
there are no proceedings pending, or to the knowledge of any Credit Party,
threatened which challenge the effectiveness of or the right of any Credit Party
to operate under any Required Permit applicable to it.

Slot Utilization.

Continental is utilizing the Narita Slots and CMI is utilizing the CMI Material
Slots in a manner consistent in all material respects with applicable
regulations, foreign laws, and contracts in order to preserve both their right
to hold and operate such Slots. No Credit Party has received any notice from any
applicable Foreign Aviation Authority, nor is any Credit Party aware of any
other event or circumstance, that would be reasonably likely to impair
Continental's right to hold and operate the Narita Slots or CMI's right to hold
and operate the CMI Material Slots in any material respect.

Route Utilization.

Continental, in the case of the Trans-Pacific Routes, AMI, in the case of the
AMI Routes, and CMI, in the case of the CMI Routes, hold the requisite authority
to operate such Routes (except that CMI rather than AMI is authorized to operate
the AMI Routes) pursuant to Title 49, all rules and regulations promulgated
thereunder, applicable foreign law, and the applicable rules and regulations of
the FAA, the DOT and any applicable Foreign Aviation Authorities and are in
compliance in all material respects with all of the terms, conditions and
limitations of each such certificate or order issued by the DOT and the
applicable Foreign Aviation Authorities regarding such Route and with all
applicable provisions of Title 49 of the U.S. Code or applicable foreign law.
There exists no violation of such terms, conditions or limitations that gives
the FAA, DOT or any applicable Foreign Aviation Authority the right to
terminate, cancel, withdraw or modify in any material adverse respect the rights
of Continental with respect to the Trans-Pacific Routes, AMI with respect to the
AMI Routes currently being operated by CMI or CMI with respect to the CMI Routes
currently being operated by CMI.

No Burdensome Restrictions.

There are no burdensome restrictions under applicable law (other than regulatory
restrictions generally applicable to U.S. air carriers operating domestically
and internationally) or under any material contracts of any Credit Party (other
than the Merchant Services Bankcard Agreement dated December 26, 2003, among
Continental, JP Morgan Chase Bank, N.A., and Chase Merchant Services LLC) that
would reasonably to be expected to result in a Material Adverse Effect.

Solvency.

After giving effect to any Loans made to the Borrowers hereunder, each of the
Borrowers is Solvent.

Anti-Terrorism Law.

The Borrowers are not and, to the knowledge of the executive officers of the
Borrowers, no Affiliate or broker or other agent of the Borrowers acting or
benefiting in any capacity in connection with the Loans is, any of the
following:

a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order;

a Person with which the Lender is prohibited from dealing or otherwise engaging
in any transaction by any Prescribed Law; or

a Person that is named as a "specially designated national and blocked person"
on the most current list published by the U.S. Treasury Department Office of
Foreign Assets Control ("OFAC") at its official website or any replacement
website or other replacement official publication of such list.

No Borrower and, to the knowledge of the executive officers of each Borrower, no
broker or other agent of the Borrowers acting in any capacity in connection with
the Loans (i) deals in, or otherwise engages in any transaction relating to, any
property or interests in property blocked pursuant to the Executive Order, or,
to the knowledge of the executive officers of each Borrower, to or for the
benefit of any Person described in clause (a) above or (ii) engages in or
conspires to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate, any of the prohibitions set
forth in any Anti-Terrorism Law.



Intellectual Property.



Each Credit Party owns, or is licensed to use, all trademarks, tradenames and
copyrights necessary for the conduct of its business as currently conducted
except for those the failure to own or license which could not reasonably be
expected to have a Material Adverse Effect (the "Intellectual Property"). No
material claim has been asserted and is pending by any Person challenging or
questioning the use of any such Intellectual Property or the validity or
effectiveness of any such Intellectual Property, nor does such Credit Party know
of any valid basis for any such claim. The use of such Intellectual Property by
the Borrower and its Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that, in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.



AFFIRMATIVE COVENANTS

From the time the Lenders advance the Loans to the Borrowers until the
Termination Date, the following covenants shall be effective:

Financial Statements and Other Information.

Continental will furnish, or will with respect to clause (c) hereof cause AMI to
furnish, to the Administrative Agent and (other than with respect to clauses
(d), (g) and (h) hereof) each Lender:

within 90 days (or such longer period as is permitted for the filing of an
equivalent periodic report to the extent an extension thereof has been obtained
under Rule 12b-25 of the General Rules and Regulations under the Securities
Exchange Act of 1934, or any successor rules) after the end of each fiscal year
of Continental, a copy of the Form 10-K filed by Continental with the SEC for
such fiscal year, or, if no such form 10-K was so filed, its audited
consolidated balance sheet and related statements of operations, stockholders'
equity and cash flows as of the end of and for such year, (i) setting forth in
each case in comparative form the figures for the previous fiscal year, all
reported on by Ernst & Young LLP or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly in all material respects the consolidated financial
condition and results of operations of Continental and its Subsidiaries on a
consolidated basis in accordance with GAAP and (ii) not containing any
Impermissible Qualification;

(i) within 60 days (or such longer period as is permitted for the filing of an
equivalent periodic report to the extent an extension thereof has been obtained
under Rule 12b-25 of the General Rules and Regulations under the Securities
Exchange Act of 1934, or any successor rules) after the end of each of the first
three fiscal quarters of each fiscal year of Continental, a copy of the Form
10-Q filed by Continental with the SEC for such quarterly period, or, if no such
Form 10-Q was so filed, its consolidated balance sheet and related statements of
operations, stockholders' equity and cash flows as of the end of and (in the
case of the statement of operations) for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of the corresponding period or periods of) the
previous fiscal year, all certified by one of its Financial Officers as
presenting fairly in all material respects the financial condition and results
of operations of Continental and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year end
audit adjustments and the absence of footnotes and (ii) if quarterly financial
statements of the type referred to in clause (i) have been prepared with respect
to a fiscal quarter for AMI or CMI, then promptly after they have prepared such
financial statements;

(i) within 120 days after the end of each fiscal year of AMI, AMI's consolidated
balance sheet and related statements of operations, stockholders' equity and
cash flows as of the end of and for such year, (A) setting forth in each case in
comparative form the figures for the previous fiscal year, all reported on by
Ernst & Young LLP or other independent public accountants of recognized national
standing to the effect that such consolidated financial statements present
fairly in all material respects the consolidated financial condition and results
of operations of AMI and its subsidiaries on a consolidated basis in accordance
with GAAP and (ii) if annual financial statements of the type referred to in
clause (i) have been prepared with respect to a fiscal year for CMI (whether
audited or unaudited), then promptly after they have prepared such financial
statements and (B) not containing any Impermissible Qualification;

not more than 45 days following the commencement of each fiscal year of
Continental, a budget for Continental and its Subsidiaries consisting of a
projected statement of income and a projected statement of cash flows for each
fiscal quarter of such fiscal year as is customarily prepared by management for
its internal use and similar in scope and detail to the budget delivered to the
Administrative Agent prior to the Closing Date (and representatives of
Continental shall be available at reasonable times to discuss with the
Administrative Agent the assumptions on which such statement are prepared);

concurrently with any delivery of the annual financial statements under clause
(a) above, (i) a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
insofar as such Default or Event of Default relates to accounting matters,
except as specified in such certificate, and (ii) if any Default or Event of
Default is specified in the certificate given in (i), a certificate of an
officer of Continental specifying the details thereof and any action taken or
proposed to be taken with respect thereto;

promptly after the same become publicly available, copies of all Form 8-K
(excluding the exhibits thereto) and proxy statements (excluding the exhibits
thereto) filed by Continental or any Subsidiary with the SEC, or with any
national securities exchange, or distributed by Continental to its shareholders
generally, as the case may be, provided that, in lieu of furnishing the
Administrative Agent or any Lender any copy of Continental's Form 10-K, Form
10-Q, Form 8-K or proxy statement pursuant to this Section 5.01, Continental may
send to the Administrative Agent or such Lender an email within the applicable
time period specified above that states that such document has been filed with
the SEC and setting forth a web site address or hyperlink at which such document
may be accessed;

within five (5) Business Days after the end of each fiscal quarter, (i) a
Consolidated Unrestricted Cash Balance Report; provided that such information
shall be provided solely to the Administrative Agent's Global Asset Based
Finance group (except to the extent legally required to be delivered to other
persons within ML or its Affiliates), which shall keep such information strictly
confidential and solely within such group or other persons;

to the Administrative Agent by no later than the date that the financial
statements referred to in clause (a) or (b) above are required to be delivered,
copies of any amendments to the Organic Documents made during the period covered
by such financial statements and not previously delivered hereunder; and

promptly following any request therefor, such other information regarding the
operations, business affairs and financial condition of the Credit Parties or
any of their Subsidiaries, or compliance with the terms of this Agreement, as
the Administrative Agent or any Lender acting through the Administrative Agent
may reasonably request.

Notices of Material Events.

Continental will furnish to the Administrative Agent and at the same time to
each Lender prompt written notice of the occurrence of any of the following:

an Event of Default;

an Unrestricted Cash Balance Trigger Event;

an Appraisal Event; and

an event referred to in Item 1.01, 1.02, 1.03, 2.04, 4.01, 4.02, 5.01, 5.02 or
5.03 of Form 8-K as to which Continental is required to file a Form 8 K with the
SEC.

Each notice delivered under clause (a) of this Section shall be accompanied by a
statement of an officer of Continental setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. Continental may satisfy its obligation under clause (d) of
this Section if it files with the SEC a Form 8-K with respect to an event and
complies with Section 5.01(f) with respect to such Form 8-K.

Existence; Conduct of Business.

Each Credit Party will do or cause to be done all things necessary (a) to
preserve and maintain its legal existence and (b) to preserve the rights,
licenses, permits, privileges and franchises material to the conduct of the
businesses of the Credit Parties as a whole; provided that, the foregoing shall
not prohibit any transaction permitted under Section 6.03 or any Fundamental
Transaction permitted under Section 6.02 or require the preservation of any
right, license, permit, privilege or franchise if the management of the
applicable Credit Party shall determine that the preservation thereof is no
longer desirable and the failure to do so would not, individually or in the
aggregate, result in a Material Adverse Effect.

Maintenance of Properties; Insurance.

Each Credit Party will (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, and (b) maintain, with financially sound and reputable insurance
companies or with the U.S. government, insurance in such amounts with such
deductibles or other self-insurance and against such risks as are customarily
maintained by companies engaged in the same or similar businesses.

Books and Records; Inspection Rights.



Each Credit Party will make and keep books, records and accounts in which full,
true and correct entries in conformity with GAAP are made of all financial
dealings and transactions in relation to its business and activities, including,
without limitation, an accurate and fair reflection of the transactions and
dispositions of the assets of such Credit Party.

Each Credit Party will permit any representatives (if such Credit Party is
legally permitted to do so) designated by the Administrative Agent or any
Governmental Authority that is authorized to supervise or regulate the
operations of a Lender, as designated by such Lender, upon reasonable prior
written notice and at no out of pocket cost to any Credit Party, to visit and
inspect the Collateral owned by such Credit Party (including, but not limited
to, a review and confirmation of any information contained in any Borrowing Base
Certificate), its properties, to examine its books and records, and to discuss
its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested.

Compliance with Laws.

Each Credit Party will comply with all laws, rules, regulations and orders of
any Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

Further Assurances.

Each Credit Party will, at its own expense, promptly and duly execute and
deliver to the Administrative Agent such further documents and instruments and
take such further action as may be necessary in order effectively to carry out
the intent and purpose of this Agreement and the other Operative Documents and
to establish and protect the rights and remedies created or intended to be
created in favor of the Administrative Agent and the Lenders hereunder and
thereunder with respect to such Credit Party, provided that any such document,
instrument or action shall not expand any obligation or limit any rights of any
Credit Party under any Operative Document.

Slots and Routes.



(a) Each Credit Party will take all actions necessary in order to maintain the
right to operate, in the case of Continental, the Trans-Pacific Routes and the
Narita Slots and, in the case of AMI and CMI, the CMI Material Routes and CMI
Material Slots, except as otherwise provided in the Collateral Documents.

(b) Each Credit Party shall take all actions necessary in order to ensure that
all AMI Additional Routes and Slots and CMI Additional Routes and Slots shall be
held by AMI or CMI, as the case may be; provided, that such Routes and Slots may
be held by Continental to the extent required by applicable law provided that
such Routes and Slots are pledged by Continental to the Administrative Agent as
CAL Collateral.

Use of Proceeds.

The Borrowers will use the proceeds of the Loans solely for the purposes set
forth in Section 4.12.

Payment of Taxes, Etc.

Each Credit Party will pay and discharge before the same shall become
delinquent, all Taxes imposed upon it or upon its property; provided, however,
that no Credit Party shall be required to pay or discharge any such Tax (x) that
is being contested in good faith by appropriate proceedings or (y) the
nonpayment of which, individually or collectively, would not reasonably be
expected to result in a Material Adverse Effect.

Appraisal Reports; Release of Collateral.

Continental shall (i) not earlier than 60 days before nor later than five days
before each anniversary of the Closing Date, except for the anniversary that is
the Maturity Date, (ii) promptly after request of the Administrative Agent if an
Event of Default has occurred and is continuing (but not more frequently under
this clause (ii) than once every six months) or (iii) promptly after request of
the Administrative Agent, if the accountants' report with respect to any of the
financial statements of Continental most recently delivered pursuant to Section
5.01(a) contains a "going concern" or like qualification, deliver to the
Administrative Agent an Appraisal Report with respect to the CAL Collateral and
the CMI Business (which may be set forth in one Appraisal Report with respect to
both Borrowing Base Components or separate Appraisal Reports with respect to
each Borrowing Base Component), together with a Borrowing Base Certificate;
provided, that, in respect of clause (iii) hereof, (x) the request to receive
such Appraisal Report shall be made by the Administrative Agent within 60 days
following the delivery of the applicable financial statements, (y) to the extent
an Appraisal Report delivered pursuant to clause (iii) hereof is received within
90 days of an anniversary of the Closing Date, the delivery of an Appraisal
Report pursuant to clause (i) hereof no later than five days prior to such
anniversary of the Closing Date shall not be required, and (z) if the
Administrative Agent has requested an Appraisal Report pursuant to clause (iii),
it may make a request to Continental not earlier than 120 days nor later than
165 days after the delivery of such Appraisal Report pursuant to clause (iii)
for an additional Appraisal Report, in which case Continental shall deliver such
additional Appraisal Report within 60 days after such request, and the costs of
such additional Appraisal Report shall be borne 50% by Continental and 50% by
the Administrative Agent.

If the Borrowing Base determined in accordance with the Current Market Values
set forth in the Appraisal Report(s) most recently delivered to the
Administrative Agent pursuant to Section 5.11(a) is less than the outstanding
principal amount of the Loans on the date that the most recent such Appraisal
Report is delivered to the Administrative Agent (the "Measurement Date"), one or
more of the Credit Parties shall, within one (1) Business Day after the
Measurement Date, take one or more Remedial Actions such that, after giving
effect to such Remedial Actions, the Borrowing Base is not less than the
outstanding principal amount of the Loans after the Credit Parties have
completed such Remedial Actions. Upon completion of such Remedial Actions,
Continental shall deliver to the Administrative Agent a Borrowing Base
Certificate. If a Specified Route Event occurs or in connection with taking
Remedial Action, Continental may obtain an Appraisal Report with respect to any
Specified Routes that are the subject of a Specified Route Event or any
replacement Routes or other property that is proposed to be pledged as
replacement Collateral.

Except with respect to a Disposition permitted under subparagraphs (e) (other
than the first sentence thereof) and (f) of Section 6 of the Continental SGR
Pledge Agreement and subparagraphs (e) (other than the first sentence thereof)
and (f) of Section 6 of the CMI SGR Pledge Agreement, if any Credit Party
proposes to effect a Disposition of any Major Collateral, it shall deliver to
the Administrative Agent an Appraisal Report with respect to such Major
Collateral, together with a Borrowing Base Certificate. Except with respect to a
Disposition permitted under subparagraphs (e) (other than the first sentence
thereof) and (f) of Section 6 of the Continental SGR Pledge Agreement and
subparagraphs (e) (other than the first sentence thereof) and (f) of Section 6
of the CMI SGR Pledge Agreement, a Credit Party may effect such a Disposition
only if (i) it shall have obtained the consent of the Majority Lenders and (ii)
either (A) the Loans shall be prepaid in an amount not less than 48% of the
Current Market Value of such Major Collateral (or, if necessary, by a greater
amount so that, after giving effect to such prepayment the LTV Ratio immediately
following such Disposition would not be greater than the LTV Ratio immediately
prior to such Disposition), (B) the Loans shall be Cash Collateralized in an
amount equal to the amount that would be required to be prepaid pursuant to
clause (c)(ii)(A), (C) the Administrative Agent is granted, on behalf of the
Lenders, a security interest in Routes of Continental acceptable to the Majority
Lenders in their sole discretion other than the Trans-Pacific Routes, and any
related Slots, Gate Leaseholds and Supporting Route Facilities, on terms
substantially the same as provided in the Continental SGR Pledge Agreement, or
(D) the Administrative Agent is granted, on behalf of the Lenders, a security
interest in other property of a Credit Party acceptable to the Majority Lenders
in their sole discretion on such terms as the Majority Lenders shall have
approved.

If a Credit Party, after consent of the Majority Lenders in their sole
discretion, takes a Remedial Action referred to in clauses (ii) or (iii) of the
definition of such term, simultaneously with taking such Remedial Action, such
Credit Party shall deliver to the Administrative Agent an Appraisal Report
setting forth the Appraiser's opinion of the Current Market Value of the
property to be added as Collateral pursuant to such Remedial Action, which
Appraisal Report shall be used to determine the Borrowing Base after giving
effect to such Remedial Action.

Unrestricted Cash Balance.

Upon the Administrative Agent's written request to Continental (which shall
include requests via email), within one Business Day thereafter, Continental
shall give the Administrative Agent a statement or other document (which may be
via e-mail) setting forth the Consolidated Unrestricted Cash Balance as of the
Close of Business on the Business Day preceding Continental's response; provided
that such information shall be provided solely to the Administrative Agent's
Global Asset Based Finance group (except to the extent legally required to be
delivered to other persons within ML or its Affiliates), which shall keep such
information strictly confidential and solely within such group or other Persons.

Gate Utilization.

Each Borrower shall make all payments and otherwise perform all material
obligations in respect of each of its Gate Leaseholds to the extent necessary to
keep such Gate Leaseholds in full force and effect, except as otherwise provided
in the Collateral Documents.

Slot Utilization.

Except as otherwise provided in the Collateral Documents, Continental shall
utilize the Narita Slots and CMI shall utilize the CMI Material Slots in a
manner consistent in all material respects with applicable regulations and
contracts in order to preserve the right to hold and operate the Narita Slots
and the CMI Material Slots, taking into account any waivers or other relief
granted by the applicable Foreign Aviation Authorities.

Route Utilization.

Continental shall utilize the Trans-Pacific Routes and CMI shall utilize the CMI
Material Routes in a manner consistent in all material respects with Title 49 of
the U.S. Code, rules and regulations promulgated thereunder, and applicable
foreign law, and the applicable rules and regulations of the FAA, DOT and any
applicable Foreign Aviation Authority, including, without limitation, any
operating authorizations, certificates, bilateral authorizations and bilateral
agreements with any applicable Foreign Aviation Authority and contracts with
respect to such Routes, in order to preserve the rights to hold and operate such
Routes and utilize the Supporting Route Facilities for such Routes.

Continental, in the case of the Trans-Pacific Routes, and AMI and CMI, in the
case of the CMI Material Routes, shall cause to be done all things reasonably
necessary to preserve and keep in full force and effect their material rights in
and to use such Routes, except as otherwise provided in the Collateral
Documents; provided, however, that the foregoing shall not prohibit any
transactions permitted under Section 6.02 or Section 6.03. Without in any way
limiting the foregoing, the Credit Parties shall promptly take (i) all such
steps as may be reasonably necessary, including the payment of any applicable
filing fees and other expenses related to the submission of applications,
renewal requests, and other filings, to obtain renewal of each such Route
authority from the DOT and any applicable Foreign Aviation Authorities, within a
reasonable time prior to the expiration of such authority (as prescribed by law
or regulation, if any), and notify the Administrative Agent of any non-renewal
thereof and (ii) all such other steps as may be necessary to maintain, renew and
obtain Supporting Route Facilities as needed for its continued and future
operations over such Routes, in each case except as otherwise provided in the
Collateral Documents. It is understood and agreed that a Credit Party may cease
using its rights in and/or use of any Supporting Route Facilities in connection
with any such Routes if such Credit Party determines in good faith that the
preservation of its rights in and/or use of such Supporting Route Facilities is
no longer advantageous to it in connection with the conduct of its operations
utilizing such Route.

Routes and Slot Reporting.

Each Credit Party shall provide the Administrative Agent and at the same time
each Lender written notice, with respect to Continental, in the case of the
Trans-Pacific Routes, and AMI and CMI, in the case of the CMI Material Routes:

within 45 days after the end of each calendar quarter, notice of any acquisition
of any such Route or related Slot; and

subject to any governmental requirement of confidentiality, (i) concurrently
with the delivery of annual financial statements pursuant to Section 5.01(a),
copies of (1) each certificate or order issued, during the latest year covered
by such financial statements, by the DOT and the applicable Foreign Aviation
Authorities with respect to such Routes and (2) all material filings made,
during the latest year covered by such financial statements, by a Credit Party
with any Governmental Authority or any Foreign Aviation Authorities related to
preserving and maintaining such Routes and (ii) promptly, and in any event, not
more than ten Business Days after receipt, any notice received from any Person
notifying such Credit Party of an event which would reasonably be expected to
have a materially adverse effect upon such Route, or the failure to preserve
such Route.

Tax Sharing Agreement.

The Credit Parties shall execute and deliver, no later than 180 days following
the Closing Date, a Tax Sharing Agreement in form and substance reasonably
satisfactory to Administrative Agent and shall provide the Administrative Agent
with a copy of a fully-executed counterpart thereof.

Aircrafts and Related Materials.

Continental shall at all times (a) deliver to CMI (or otherwise ensure CMI has)
any assets (including, but not limited to, any aircraft or related equipment and
supplies) necessary for CMI to continue its operations as a commercial airline,
(b) provide services and personnel to CMI necessary to maintain and operate such
assets, and (c) otherwise cause CMI (i) to continue and maintain its operations
(subject to a force majeure) in a manner consistent with the disclosures and
projections made in the documents referred to in Section 4.04 (subject to a
force majeure) and (ii) perform its obligations under this Agreement or any
other material agreement to which it is a party necessary to continue its
operations as a commercial airline, it being understood that Continental shall
be entitled to payment from CMI for assets, services and personnel provided
pursuant to this Section 5.18, subject to the requirements of Section 6.03.

Citizenship.

Each of Continental and CMI shall (a) continue at all times to be an "air
carrier" within the meaning of Section 40102(a)(2) of Title 49 and hold a
certificate under Section 41102(a)(1) of Title 49; (b) at all times hereunder be
a Citizen of the United States; and (c) possess and maintain all Route Permits
and Operating Permits applicable to it, except where the failure to have any
such Operating Permit, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect or materially and adversely
affect the ability of a Credit Party to operate flights under a Specified Route.

Embargoed Person.

Each Credit Party shall ensure that none of the funds or properties of any
Borrower that are used to repay the Loans will constitute property of, or be
beneficially owned directly or indirectly by, any person subject to sanctions or
trade restrictions under United States law ("Embargoed Person" or "Embargoed
Persons") that is identified on (1) the "List of Specially Designated Nationals
and Blocked Persons" maintained by OFAC and/or on any other similar list
maintained by OFAC pursuant to any authorizing statute including, but not
limited to, the International Emergency Economic Powers Act, 50 U.S.C. Section
1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any
Executive Order or regulation promulgated thereunder, with the result that the
Loans made by the Lenders would be in violation of law, or (2) the Executive
Order, any related enabling legislation or any other similar Executive Orders.



NEGATIVE COVENANTS

From the advance of the Loans to the Borrowers until the Termination Date, the
following covenants shall be effective:

Liens.

No Credit Party shall directly or indirectly create, incur, assume or suffer to
exist any Lien on or with respect to any part of or all of the Collateral or any
property owned by CMI, title thereto or any interest therein except as set forth
below (such exceptions referred to collectively as "Permitted Encumbrances"):

Liens of the Security Documents and Liens expressly permitted by the Operative
Documents;

Liens for taxes, assessments or other governmental charges or levies either not
yet due or being contested in good faith by appropriate proceedings so long as
such proceedings do not involve any material danger of the sale, forfeiture or
loss of any Collateral or any interest therein;

materialmen's, mechanic's, workmen's, repairmen's, employees' or other like
Liens arising in the ordinary course of Continental's, CMI's or AMI's business
securing obligations, the payment of which either is not yet overdue by 60 days
or is being contested in good faith by appropriate proceedings so long as such
proceedings do not involve any material danger of the sale, forfeiture or loss
of any Collateral, or any interest therein or impair in any respect the validity
of the Lien of the Security Documents;

judgment or attachment Liens (other than Liens for taxes) against Continental,
CMI or AMI with respect to which at the time an appeal or proceeding for review
is being prosecuted in good faith and there shall have been secured a stay of
execution pending such appeal or proceeding for review;

with respect to the AMI Collateral and the CMI Collateral only,

in respect of the equipment furnished by CMI and installed on any aircraft,
Liens in favor of vendors thereof arising out of the purchase of such equipment
and payment terms therefor and renewal, extension or replacements thereof;

pledges or deposits securing obligations under workers' compensation,
unemployment insurance, social security or public liability laws or similar
legislation;

(A) pledges or deposits securing bids, tenders, contracts (other than contracts
for the payment of Indebtedness), letters of credit, performance bonds or leases
to which CMI, AMI or any of their respective subsidiaries is a party as lessee,
or other similar obligations, in each instance, made or incurred in the ordinary
course of business, including, without limitation, pledges or deposits of cash
and cash equivalents securing obligations under credit card agreements, and (B)
pledges or deposits, or other Liens on order positions relating to the
acquisition of aviation or aviation related equipment, securing any financing of
order positions or pre delivery obligations relating to the acquisition of such
equipment by AMI, CMI or any of their respective subsidiaries;

deposits securing public or statutory obligations of CMI, AMI or any of their
respective Subsidiaries or which are required to qualify any such Person to
conduct business in any jurisdiction or obtain the benefits of any law;

deposits securing or in lieu of surety, appeal or customs bonds in proceedings
to which CMI, AMI or any of their respective Subsidiaries is a party;

zoning restrictions, easements, licenses or other restrictions on the use of
real property or other minor irregularities in title (including leasehold title)
thereto or encumbrances thereon, so long as the same do not result in a Material
Adverse Effect or in a material adverse change in the business, operation,
properties, assets or condition (financial or otherwise) of CMI and its
Subsidiaries taken as a whole;

Liens created or granted by AMI, CMI or any of their respective subsidiaries in
connection with the acquisition (by purchase (including, without limitation, by
Capital Lease Obligations), construction or otherwise) of assets, or the
financing thereof (so long as such financing occurs not later than (A) eighteen
months after such acquisition in the case of aircraft or aircraft engines and
(B) 120 days after such acquisition in the case of any other assets), to the
extent such Liens do not (1) encumber any assets of CMI, AMI or any of their
respective Subsidiaries other than (aa) the acquired assets and/or any
improvements thereon and/or (bb) the interest of AMI, CMI or any of their
respective subsidiaries in contracts and/or books and records directly relating
to such acquired assets and/or any improvements thereon or (2) secure any
Indebtedness other than that incurred solely in connection with the acquisition
of such acquired assets or such financing;

Liens created or granted by AMI or CMI or any of their respective Subsidiaries
in connection with improvements or modifications to airframes or aircraft
engines owned by AMI or CMI or any of their respective Subsidiaries and already
subject to a Permitted First Lien or leased to AMI or CMI or any of their
respective Subsidiaries, or the financing or refinancing thereof (so long as
such financing or refinancing occurs not later than 120 days after the
completion of such improvements or modifications), to the extent such Liens do
not (A) encumber any assets of AMI or CMI or any of their respective
Subsidiaries other than (1) the airframes or aircraft engines being improved or
modified (including such improvements and modifications) and/or (2) the interest
of AMI or CMI or any of their respective Subsidiaries in contracts, and/or books
and records, directly relating to the airframes or aircraft engines being
improved or modified (or such improvements or modifications) or (B) secure any
Indebtedness other than that incurred solely in connection with such
improvements or modifications or such financing or refinancing and other than
Indebtedness secured by such Permitted First Liens;

Liens existing on assets at the time of acquisition thereof by AMI, CMI or any
of their respective Subsidiaries and Liens resulting or arising as a result of
the assumption by CMI, AMI or any of their respective Subsidiaries of
Indebtedness in connection with the acquisition of any assets as long as any
such Lien does not encumber any assets other than the acquired assets and any
improvements thereon and the amount of assumed Indebtedness does not exceed the
fair market value of the acquired assets;

Liens arising under leases and subleases (including, without limitation, the
Lien of the owner of, or mortgagee of the ownership interest in, the assets
subject to any such lease or sublease on such property and any improvements and
fixtures thereof);

landlord's Liens arising by operation of law;

Liens on any proceeds of any assets subject to a Permitted Encumbrance described
in this clause (e);

any Lien on any receivable created as a result of a charge card transaction,
other than on CMI's or AMI's right to payment from the other party to the
related credit card agreement; and

any renewal, extension or replacement of any of the foregoing (in connection
with any renewal, extension or refinancing of Indebtedness or otherwise);
provided that the amount of Indebtedness secured by any such replacement Lien is
permitted to be incurred hereunder and is not increased, and such renewal,
extension or replacement Lien does not spread to cover any additional asset
(except as contemplated by clauses (vii), (viii) and (ix) hereof); and

the installation of any addition to any property constituting collateral
(however defined) under any of the Collateral Documents.

Fundamental Changes.

No Credit Party shall consolidate with or merge into any other Person, or sell,
lease, exchange, transfer or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its property, assets or
revenues, whether now owned or hereafter acquired, or liquidate or dissolve (a
"Fundamental Transaction"), unless (1) such Credit Party is the surviving entity
in such merger or (2) in any other case (A) the entity formed by such
consolidation or merger or the Person that so acquires such assets by purchase,
lease, exchange or transfer (the "Successor") is a corporation duly organized
and validly existing under the laws of the United States of America or a
political subdivision thereof, and shall have executed and delivered to the
Administrative Agent and each Lender an agreement in form reasonably
satisfactory to such Person containing an assumption by such successor of the
obligations of such Credit Party under the Operative Documents to which it is a
party, (B) immediately after giving effect to such Fundamental Transaction, no
Event of Default, Payment Default or Bankruptcy Default shall have occurred and
be continuing, and (C) such Credit Party shall deliver to the Administrative
Agent and each of the Lenders (i) a compliance certificate from an officer of
such Credit Party reflecting compliance with Section 6.05, stating that such
Fundamental Transaction and the assumption agreement mentioned in clause (2)(A)
above comply with this Section 6.02 and that all conditions precedent provided
for herein relating to such Fundamental Transaction have been complied with or
satisfied and (ii) an opinion of counsel (subject to customary assumptions and
limitations) that the assumption agreement mentioned in clause (2)(A) is a
valid, binding and enforceable agreement of the Successor.

Transactions with Affiliates.

(a) No Credit Party shall, nor shall any Credit Party permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates (any of the
foregoing, an "Affiliate Transaction"), except (i) upon terms and conditions not
less favorable to such Credit Party or Subsidiary than could be obtained in a
comparable arm's length transaction from unrelated third parties entered into in
good faith at the time that such Affiliate Transaction is entered into;
provided, that nothing contained herein shall prohibit an Affiliate Transaction
between Continental (or any of its Subsidiaries other than AMI, CMI or any of
their respective Subsidiaries), on the one hand, and CMI or AMI or any of their
respective Subsidiaries, on the other hand, that is more favorable to CMI or AMI
or any of their respective Subsidiaries, as the case may be, than could be
obtained in an arm's length transaction with unrelated third parties, (ii)
transactions pursuant to the Tax Sharing Agreement (upon its execution and
delivery by the parties thereto), (iii) transactions provided for in agreements
in existence on the date of this Agreement between a Credit Party and any of its
Affiliates and, in the case of agreements to which CMI or AMI is a party, listed
on Schedule 5, (iv) reasonable and customary compensation and fees (including
securities of Continental) to directors of Continental or any of its
Subsidiaries who are not employees of Continental or any Subsidiary or the
payment of amounts or the making of awards or grants of cash, securities or
otherwise pursuant to employee benefit plans or employment agreements in the
ordinary course of business, (v) indemnities of officers, directors and
employees of a Credit Party or any of its Subsidiaries permitted by applicable
law and (vi) dividends on capital stock of Continental.

(b) Notwithstanding the foregoing:

(i) in no event shall Continental enter into a transaction with a third party on
terms favorable to Continental (the "first transaction") in consideration for
entering into another agreement with such third party or an Affiliate of such
third party on terms that are less favorable than those obtainable in an
arms-length transaction (the "second transaction") where a material portion or
all of the benefits and burdens of the second transaction are made available to
AMI or CMI and such benefits and burdens are on terms that are less favorable
that those obtainable in an arms-length transaction,

(ii) AMI or CMI shall be permitted to pay to Continental for any taxable year in
respect of income taxes an amount equal to the hypothetical federal (and, to the
extent applicable, state and local) income tax liability (taking into account
the deductibility of state and local income taxes for federal income tax
purposes) of AMI or CMI, as applicable, for such taxable year determined as if
AMI or CMI, as applicable, and its subsidiaries that are included in the
Continental Consolidated Group had filed their own separate consolidated federal
(and, to the extent applicable, state and local) income tax return or returns
for such taxable year (or, if less, such taxable year and prior taxable years
(i.e., taking into account any hypothetical net operating losses or similar
allowances)),

(iii) Subject to Section 6.03(b)(i), Continental and its Subsidiaries (other
than AMI and CMI and their respective Subsidiaries) shall be permitted to charge
AMI, CMI and their respective Subsidiaries (and AMI or CMI and their respective
Subsidiaries, as the case may be, shall be permitted to pay) (A) their allocable
share of expenses charged by unaffiliated third parties regardless of whether
the amount paid to such third party differs from what may be obtained in a
comparable arm's length transaction and (B) their allocable share of the
internal costs of Continental and its Subsidiaries calculated in a fair manner
consistent with past practice, which shall include utilization of the applicable
general parameters set forth in Schedule 8 (or such other similar parameters
adopted by Continental from time to time) materially consistent with past
practice.

(iv) subject to subparagraph (i) above, in the case of Intercompany Leasing
Transactions, the lease payments or other consideration paid by CMI or AMI
(whether in cash or otherwise) in respect of such Intercompany Leasing
Transactions shall not exceed the actual lease payments paid by Continental in
connection with such lease of the aircraft and related equipment and supplies
from a third party.

Accounting Changes.

No Credit Party shall make or permit, or permit any of its Subsidiaries to make
or permit, any change in accounting policies or reporting practices, except as
required or permitted by GAAP, it being understood that in the event any such
changes in accounting policies or reporting practices shall affect the
calculation of Consolidated Unrestricted Cash Balance, Continental shall make a
one-time statement of reconciliation to the calculation of Consolidated
Unrestricted Cash Balances under accounting policies or reporting practices in
effect at the Closing Date. CMI will not change its cash management practices,
as set forth on Schedule 6, in any manner which is materially adverse to the
Lenders without the prior consent of the Administrative Agent; provided, that
CMI may change the depository institution at which it has its accounts. Upon
receipt of CMI's notice that the CMI Account is to be moved to a different
depository institution, given at least ten (10) days prior to the date of such
proposed move, the Administrative Agent and CMI shall (and CMI shall cause the
relevant depository institution to) enter into a CMI Account Control Agreement
with respect to such new account, whereupon the Administrative Agent shall
terminate the then existing CMI Account Control Agreement; provided that the CMI
Account may not be so moved until the replacement CMI Account Control Agreement
has been executed and delivered by the parties thereto. No Credit Party will
change its fiscal year without the prior consent of the Administrative Agent.

Minimum Unrestricted Cash Balance.

Continental shall maintain a Consolidated Unrestricted Cash Balance as of the
Close of Business on the last Business Day of each calendar month of at least
$1,000,000,000.

Sales, Etc.

, of Collateral. No Credit Party shall effect a Disposition of Collateral,
except:

(i) for fair market value, (ii) the Disposition of assets that are worn out,
damaged or destroyed beyond reasonable repair or no longer of economic value in
the conduct of its business, or (iii) as permitted under the Collateral
Documents; provided that such Credit Party shall comply with the applicable
terms of clause (b)(iii) of Section 2.09; and provided, further, that in no
event shall a Credit Party effect a Disposition of Major Collateral without the
consent of the Majority Lenders and without complying with Section 5.11(c);

in a transaction authorized by Section 6.02; or

as otherwise consented to by the Majority Lenders.

Payment Restrictions Affecting Subsidiaries.

No Credit Party shall, directly or indirectly, enter into or suffer to exist, or
permit any of its Material Subsidiaries to enter into or suffer to exist, any
agreement or arrangement limiting the ability of any of its Material
Subsidiaries (other than any Financing Vehicles) to declare or pay dividends or
other distributions in respect of its equity interests or repay or prepay any
Indebtedness owed to, make loans or advances to, or otherwise transfer assets to
or invest in, a Credit Party or any Material Subsidiary of a Credit Party
(whether through a covenant restricting dividends, loans, asset transfers or
investments, a financial covenant or otherwise), except (i) the Operative
Documents, (ii) any agreement in effect at the time such Material Subsidiary
becomes a Subsidiary of a Credit Party, so long as such agreement was not
entered into solely in contemplation of such Person becoming a Subsidiary of a
Credit Party, (iii) applicable law (including regulatory requirements), (iv)
customary provisions restricting subletting or assignment of any lease governing
a leasehold interest of a Credit Party or a Material Subsidiary of a Credit
Party, (v) customary provisions restricting assignment of any licensing
agreement entered into by a Credit Party or a Material Subsidiary of a Credit
Party in the ordinary course of business, (vi) customary provisions restricting
the transfer of assets (A) subject to Liens or (B) pending disposition, (vii)
provisions in charters, bylaws, stockholders agreements, partnership agreements,
joint venture agreements, limited liability company agreements and other similar
agreements and (viii) provisions in financing agreements customary for
transactions of a similar nature with counterparties that are similarly situated
with the applicable Material Subsidiary and constitute a similar credit.

Indebtedness.

Neither AMI nor CMI shall create, issue, incur, assume, or become liable in
respect of any Indebtedness at any time, except:

Indebtedness pursuant to any Operative Document;

unsecured intercompany Indebtedness between or among (i) Continental and/or any
of its Subsidiaries (other than AMI and CMI) and (ii) any Credit Party,
provided, that in case such Person has previously executed and delivered the
Intercompany Subordination Agreement to the Administrative Agent.

Indebtedness outstanding on the date hereof and listed on Schedule 7 and any
refinancings, refundings, renewals or extensions thereof but only to the extent
that such refinancing, refunding, renewal or extension does not increase the
principal amount of such Indebtedness outstanding immediately prior to such
refinancing, refinancings, renewal or extension;

Indebtedness incurred to finance all or any part of the purchase price or cost
of construction or improvement of property, plant or equipment used in
connection with its business and any refinancing, refunding, renewal or
extension thereof but only to the extent that such refinancing, refunding,
renewal or extension does not increase the principal amount of such Indebtedness
outstanding immediately prior to such refinancing, refunding, renewal or
extension provided, that (x) such Indebtedness is incurred pursuant to
documentation containing provisions which are customary for financing
arrangements of this nature, and (y) the financing arrangements (and any related
transactions consummated in connection therewith) have been obtained in an
arm's-length transaction;

Indebtedness incurred in connection with (i) the acquisition of aircraft
(including Indebtedness secured by aircraft purchase agreements) or aircraft
engines so long as such Indebtedness is incurred not later than 18 months after
the acquisition thereof and (ii) the acquisition of other assets so long as such
Indebtedness is incurred not later than 120 days after the acquisition thereof
and any refinancing, refunding, renewal or extension thereof but only to the
extent that such refinancing, refunding, renewal or extension does not increase
the principal amount of such Indebtedness outstanding immediately prior to such
refinancing, refunding, renewal or extension; provided, that (x) such
Indebtedness is incurred pursuant to documentation containing provisions which
are customary for financing arrangements of this nature, and (y) the financing
arrangements (and any related transactions (including any related acquisition of
aircraft and aircraft engines) consummated in connection therewith) have been
obtained in an arm's-length transaction;

Indebtedness in respect of margin requirements under fuel hedging and foreign
exchange hedging contracts, provided that the Liens securing such Indebtedness
shall be limited to such fuel hedging and foreign exchange hedging contracts;

Indebtedness in respect of bid, performance or surety bonds issued in the
ordinary course of business; and

the Guarantee of any Indebtedness permitted to be incurred under this Section
6.08.

Lines of Business.

 a. No Borrower will make any material change in its line of business as a
    commercial passenger airline.

Anti-Terrorism Law; Anti-Money Laundering.

No Credit Party shall:

(a) directly or indirectly, (i) knowingly deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to the Executive Order or any other Prescribed Law, or (ii) knowingly engage in
or conspire to engage in any transaction that evades or avoids, or has the
purpose of evading or avoiding, or attempts to violate, any of the prohibitions
set forth in any Prescribed Law (and each Credit Parties shall deliver to the
Administrative Agent evidence requested from time to time by the Administrative
Agent or the Lenders in their reasonable discretion confirming such Credit
Party's compliance with this Section); and

(b) knowingly cause or permit any of the funds of the Credit Parties that are
used to repay the Loans to be derived from any unlawful activity with the result
that the making of the Loans would be in violation of Prescribed Law.



Investments
.



Neither AMI nor CMI shall make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or make any other
investment in, any Person (all of the foregoing, "Investments"), except:

(a) non-cash consideration received in connection with sales and dispositions of
assets;

(b) Investments in cash, cash equivalents and short term investments;

(c) Investments constituting Indebtedness pursuant to clause (b) of Section
6.08;

(d) the extension of credit to customers in the ordinary course of business; and

(e) other Investments in an aggregate principal amount not exceeding
$250,000,000; provided, that after giving effect to any such Investment, no
Event of Default shall have occurred and be continuing.

Governing Documents.

(a) Neither AMI nor CMI shall amend, restate, amend and restate or modify any of
its Organic Documents in a manner that is materially adverse to the interests of
the Administrative Agent or any other Lender, or (b) upon its execution and
delivery by the Credit Parties, neither AMI nor CMI shall amend, restate, amend
and restate or modify the Tax Sharing Agreement in a manner which is materially
adverse to the interests of the Administrative Agent or any other Lender.

Restricted Payments, etc.

Neither CMI nor AMI shall declare or make a Restricted Payment, or make any
deposit for any Restricted Payment, other than (a) Restricted Payments made by
(i) CMI to AMI or (ii) AMI to Continental; provided, that such Restricted
Payments shall only be permitted in the event AMI or CMI, as the case may be, is
prohibited under applicable law from either (x) incurring the Restricted Payment
Amount as Indebtedness pursuant to clause (b) of Section 6.08, or (y) making the
Restricted Payment Amount as an Investment pursuant to clause (c) of Section
6.11 and (b) subject to the second paragraph of Section 6.03, Restricted
Payments made to any Credit Party to the extent necessary to enable such Credit
Party to pay Taxes; provided, that in the case of clauses (a) and (b) hereof, no
Payment Default or other Event of Default shall be continuing.



Sale and Leaseback
.



Neither CMI nor AMI shall, directly or indirectly enter into any agreement or
arrangement with any other Person providing for the sale or transfer by it of
any property (now owned or hereafter acquired) to another Person and the
subsequent lease or rental of such property or other similar property from such
Person by AMI or CMI, provided, that the foregoing shall not prohibit any
financing transactions which are in the form of a sale and leaseback
transaction.

Stock of Subsidiaries.

Neither CMI nor AMI shall (a) issue any Capital Stock (whether for value or
otherwise) to any Person other than another Credit Party or (b) become liable in
respect of any obligation (contingent or otherwise) to purchase, redeem, retire,
acquire or make any other payment in respect of any shares of Capital Stock of
such Credit Party or any option, warrant or other right to acquire any such
shares of Capital Stock.



EVENTS OF DEFAULT

Events of Default.

Each of the following events shall constitute an "Event of Default", whether any
such event shall be voluntary or involuntary or come about or be effected by
operation of law or pursuant to or in compliance with any judgment, decree or
order of any court or any order, rule or regulation of any administrative or
governmental body:

Continental shall fail to pay any principal amount of any Tranche A-1 Term Loan
or CMI shall fail to pay any principal amount of any Tranche A-2 Term Loan, in
each case for a period of one Business Day from the date such principal amount
shall become due and payable; or

Continental shall fail to pay interest on any Tranche A-1 Term Loan or CMI shall
fail to pay interest on any Tranche A-2 Term Loan, in each case for a period of
five Business Days after the same shall become due and payable; or

Any Credit Party shall fail to pay any other amount payable by it hereunder or
under any other Operative Document for a period of five Business Days after
receipt by each Credit Party of written notice that such payment is overdue
given to the Credit Parties by the Administrative Agent or any Lender (through
the Administrative Agent); or

Any representation, warranty or certification made by a Credit Party herein or
in any other Operative Document, or in any other document or certificate
furnished by a Credit Party (or any of their officers) pursuant to this
Agreement or any other Operative Document, shall prove to have been incorrect in
any material respect when made and such materiality is continuing; or

Any Credit Party shall fail to perform or observe (i) any term, covenant or
agreement set forth in 5.03(a), 5.05(b), 5.09, 5.11(b), 5.14, 5.16(b) or Article
VI (other than Sections 6.03, 6.04 (as it relates to reporting practices) and
6.10); (ii) any term, covenant or agreement set forth in Sections 5.01, 5.02,
5.03(b) and 6.03, and such failure to perform or observe shall continue for a
period of ten days; and (iii) any other term, covenant or agreement contained in
this Agreement or any other Operative Document, on its part to be performed or
observed, and such failure shall remain unremedied for a period of thirty days,
in each case after notice thereof to the Credit Parties delivered pursuant to
Section 9.02; or

If an order for relief shall be entered in respect of any Credit Party by a
court having jurisdiction in the premises in an involuntary case under the
Federal bankruptcy laws as now or hereafter in effect; or if any Credit Party
shall consent to the appointment of a custodian, receiver, trustee or liquidator
of itself or of substantially all of its property; or if any Credit Party is not
paying, or shall admit in writing its inability to pay, its debts generally as
they come due or shall make a general assignment for the benefit of creditors;
or if any Credit Party shall file, or the Board of Directors of any Credit Party
shall direct the filing of, a voluntary petition in bankruptcy or a voluntary
petition or an answer seeking reorganization in a proceeding under any
bankruptcy laws (as now or hereafter in effect) or an answer admitting the
material allegations of a petition filed against such Credit Party in any such
proceeding; or if any Credit Party shall file, or the Board of Directors of any
Credit Party shall direct such Credit Party to seek relief by voluntary
petition, answer or consent, under the provisions of any other or future
bankruptcy or other similar law providing for the reorganization or winding-up
of corporations or providing for a financial accommodation, composition,
extension or adjustment with its creditors generally; or

If an order, judgment or decree shall be entered by any court of competent
jurisdiction appointing, without the consent of a Credit Party, a custodian,
receiver, trustee, or liquidator of such Credit Party or of substantially all of
its property, or sequestering substantially all of the property of such Credit
Party, or granting any other similar relief in respect of such Credit Party
under the Federal bankruptcy laws or other insolvency laws, and any such order,
judgment or decree or appointment or sequestration shall remain in force
unstayed, undismissed or unvacated for a period of thirty (30) days after the
date of its entry; or

If a petition against a Credit Party in a proceeding under the Federal
bankruptcy laws or other insolvency laws (as now or hereafter in effect) shall
be filed and shall not be withdrawn or dismissed within thirty (30) days, or if,
under the provisions of any law providing for reorganization or winding-up of
corporations that may apply to a Credit Party, any court of competent
jurisdiction shall assume custody or control of such Credit Party or of
substantially all of its property and such custody or control shall remain in
force unrelinquished or unterminated for a period of thirty (30) days; or

Any Lien created by any of the Collateral Documents shall cease to be (A)
enforceable and (B) in respect of such Liens with respect to Collateral located
in the United States (other than deposit accounts not covered by the CMI Account
Control Agreement, money and letter of credit rights), as to which perfection
may be obtained by filing, control or possession under the UCC, of the same
priority purported to be created by such Collateral Documents, subject to any
exceptions to such priority permitted pursuant to this Agreement and the
Collateral Documents;

(i) any Credit Party shall default in making any payment of any Indebtedness
(excluding the Loans) beyond the period of grace and after required notice, if
any, provided in the instrument or agreement under which such Indebtedness was
created or default in the observance or performance of any other agreement or
condition relating to any Indebtedness (excluding the Loans), or any other event
shall occur or condition shall exist, the effect of which default or other event
or condition is to cause, or to permit the holder or holders of such
Indebtedness (or a trustee or agent on behalf of such holder or holders) to
cause, any such Indebtedness to become due prior to its stated maturity, so long
as the aggregate or individual amount of such Indebtedness and of the claims
then due pursuant to clause (ii) of this Section exceeds $75,000,000; or (ii)
any Credit Party shall default in the observance or performance of any agreement
or condition relating to any lease of aircraft to such Credit Party, as lessee,
if the effect of such default is to give the lessor pursuant to such lease a
claim against any Credit Party (after deducting from such claim the value of the
property subject to such lease), so long as the aggregate or individual amount
of such claims then due and of all Indebtedness described in clause (i) of this
Section exceeds $75,000,000; or

Any judgment or judgments for the payment of money shall be entered against any
Credit Party in an amount for all such Persons equal to or exceeding
$25,000,000, individually or in the aggregate, which have not been bonded,
discharged, stayed or satisfied for a period of sixty (60) days or more; or

Any Operative Document after execution and delivery thereof by a Credit Party
pursuant to Section 3.01 shall for any reason (other than termination in
accordance with the terms thereof) cease to be valid and binding on or
enforceable in any material respect against any Credit Party to it, or any such
Credit Party shall so assert in writing; or

(i) The loss by a Credit Party of (A) any [CONFIDENTIAL MATERIAL OMITTED AND
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT], or (B) any other Specified Route and such
loss shall continue for a period of sixty (60) days, (ii) the loss by a Credit
Party of any licenses, permits, authorizations, certificates of compliances,
certificates of public convenience and necessity and other certificates,
including, without limitation, air carrier operating certificates and operations
specifications issued by the FAA pursuant to Part 121 of the Regulations of the
FAA, which are required by the DOT, the FAA, or any corresponding Foreign
Aviation Authority for such Credit Party to operate (A) any [CONFIDENTIAL
MATERIAL OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or (B) any other
Specified Route and such loss shall continue for a period of sixty (60) days, or
(iii)(A) any Governmental Authority shall order or direct a Credit Party to
suspend any significant portion of its service on (1) any [CONFIDENTIAL MATERIAL
OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] or (2) any other Specified
Route and such suspension shall continue for a period of sixty (60) days, or (B)
a Credit Party shall voluntarily suspend its service on any of its Specified
Routes (other than due to weather related occurrences or a force majeure) and
such suspension shall continue for a period of sixty (60) days; unless, in the
case of any default described in clause (i)(B), clause (ii)(B), clause
(iii)(A)(2) or clause (iii)(B), prior to the expiration of the relevant 60-day
period (x) Continental and CMI shall have prepaid the Loans pursuant to clause
(a) of Section 2.09 (without premium or penalty) in an amount equal to 48% of
the Current Market Value of the affected Specified Routes as determined in an
Appraisal Report obtained pursuant to Section 5.11(b) and delivered to the
Lenders, (y) Continental and CMI shall have Cash Collateralized the Loans in an
amount not less than 48% of the Current Market Value of the affected Specified
Route, or (z) Continental or CMI, or both, shall have pledged additional
Collateral acceptable to the Majority Lenders in their sole discretion on such
terms as the Majority Lenders shall have approved having a Current Market Value
determined by an Appraisal Report obtained pursuant to Section 5.11(b) of not
less than the Current Market Value of such affected Specified Routes;

then, if an Event of Default referred to in clauses (f), (g) or (h) of this
Section 7.01 shall have occurred and be continuing with respect to AMI or CMI,
then and in every such case, the Commitments shall immediately and without
further act terminate and the unpaid principal of all Loans then outstanding,
together with interest accrued but unpaid thereon, all Break Funding Costs, if
any, and all other amounts owing by any Credit Party to the Administrative Agent
or any Lender hereunder or under any other Operative Document, shall immediately
and without further act become due and payable, without presentment, demand,
protest or notice of any kind, all of which are hereby expressly waived by the
Borrowers, if an Event of Default referred to in clauses (f), (g) or (h) of this
Section 7.01 shall have occurred and be continuing with respect to Continental,
then and in every such case, the Commitments with respect to the Tranche A-1
Terms Loans shall immediately and without further act terminate and the unpaid
principal of all Tranche A-1 Term Loans then outstanding, together with interest
accrued but unpaid thereon, all Break Funding Costs, if any, and all other
amounts owing by Continental to the Administrative Agent or any Lender hereunder
or under any other Operative Document, shall immediately and without further act
become due and payable, without presentment, demand, protest or notice of any
kind, all of which are hereby expressly waived by the Borrowers, and if any
other Event of Default shall have occurred and be continuing, then the
Administrative Agent (i) may, and upon request of the Majority Lenders, shall,
declare the Commitments to be terminated, whereupon the same shall forthwith
terminate, and (ii) may, and upon request of the Majority Lenders, shall, by
notice to the Credit Parties, declare the unpaid principal of all Loans then
outstanding, together with interest accrued but unpaid thereon, all Break
Funding Costs, if any, and all other amounts owing by any Credit Party to the
Administrative Agent or any Lender hereunder or under any other Operative
Document, to be forthwith due and payable, whereupon the Loans, all such
interest, Break Funding Costs and all other amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Credit
Parties. In addition to any other remedies available to the Administrative Agent
and the Lenders under the Operative Documents or at law or otherwise, if an
Event of Default shall have occurred and so long as the same shall be continuing
unremedied, then and in every such case, the Administrative Agent and the
Lenders may exercise any or all of the rights and powers and pursue any and all
of the remedies set forth in the Collateral Documents, in each case in
accordance with terms thereof. The full performance by any Credit Party of any
obligation of any other Credit Party shall be deemed to cure the Default or
Event of Default attributable to such other Credit Party's failure to perform
such obligation.



THE ADMINISTRATIVE AGENT

Appointment, Powers and Immunities.

Each of the Lenders hereby irrevocably appoints the Administrative Agent as its
agent and authorizes the Administrative Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Administrative Agent by the
terms hereof and of the other Operative Documents, together with such actions
and powers as are reasonably incidental thereto.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Operative Documents. Without
limiting the generality of the foregoing (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by any other Operative Document that the Administrative Agent is required to
exercise in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.01), and (c) except as expressly set forth herein or in the other
Operative Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Credit Parties or any of their Subsidiaries that is communicated
to or obtained by the bank serving as Administrative Agent or any of its
Affiliates in any capacity. The Administrative Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Majority Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.01) or in the absence
of its own gross negligence or willful misconduct.

The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub agents appointed by the
Administrative Agent. The Administrative Agent and any such sub agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of this Article VIII
shall apply to any such sub agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Credit Parties), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

Defaults.

The Administrative Agent shall be deemed not to have knowledge of any Default
unless and until written notice thereof is given to the Administrative Agent by
any Credit Party, any Subsidiary of any Credit Party or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or under any other Operative Document or in
connection herewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or in any
other Operative Document, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article III or elsewhere
herein or in any other Operative Document, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to and generally
engage in any kind of business with the Credit Parties or any Subsidiary or
other Affiliate thereof as if it were not the Administrative Agent hereunder.

Indemnification.

Each Lender severally agrees to indemnify the Administrative Agent (to the
extent not reimbursed under Section 9.05, but without limiting the obligations
of the Credit Parties under said Section 9.05), to the extent of such Lender's
ratable portion of such indemnity payment (such ratable portion to be a portion
thereof equal to such Lender's percentage of the total Loans represented by such
Lender's Loans unless such Lender's Loans have terminated or expired, in which
case such percentage shall be determined based upon such Lender's Loans most
recently in effect, giving effect to any assignments (such percentage shall be
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount), for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent arising out of or
by reason of any investigation in or in any way relating to or arising out of
this Agreement or any other Operative Document or any other documents
contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby (including, without limitation, the costs and
expenses that the Credit Parties are obligated to pay under Section 9.05, but
excluding, unless a Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents, provided that no Lender shall be liable for any of the
foregoing to the extent they arise from the gross negligence or willful
misconduct of the party to be indemnified, provided, further, that to the extent
indemnification payments made by the Lenders pursuant to this Section 8.05 are
subsequently recovered from or for the account of the Credit Parties, the
Administrative Agent shall promptly refund such previously paid indemnification
payments to the Lenders.

Non Reliance on Administrative Agent and Other Lenders.

Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder. Except for notices, reports and
other documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Credit Party or any Affiliate
of a Credit Party that may come into the possession of the Administrative Agent
or any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates.

Failure to Act.

Except for action expressly required of the Administrative Agent hereunder and
under the other Operative Documents, the Administrative Agent shall in all cases
be fully justified in failing or refusing to act hereunder and thereunder unless
it shall receive further assurances to its satisfaction from the Lenders of
their indemnification obligations under Section 8.05 against any and all
liability and expense that may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
and the other Operative Documents in accordance with a request of the requisite
Lenders, and such request and any action taken or failure to act pursuant
thereto shall be binding upon all the Lenders and all future holders of the
Loans.

Resignation or Removal of Administrative Agent.

Subject to the appointment and acceptance of a successor Administrative Agent as
provided below, the Administrative Agent may resign at any time by notifying the
Lenders and the Credit Parties. Upon any such resignation, the Majority Lenders
shall have the right, with the consent of Credit Parties (which consent shall
not be unreasonably withheld or delayed), to appoint a successor, which
successor shall be a Lender; provided, however, that if such successor was not a
Lender on the date first written above, the Credit Parties must give their prior
written consent to such appointment (which consent shall not be unreasonably
withheld). If no successor shall have been so appointed by the Majority Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with a minimum net worth of
$500,000,000 and an office in New York, New York, through which office it shall
serve as Administrative Agent or an Affiliate of any such bank with an office in
New York, New York, through which office it shall serve as Administrative Agent.
Upon the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by Continental to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Continental and such successor. After the
Administrative Agent's resignation hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.

Maintaining the Cash Collateral.

If any Cash Collateral is deposited with the Administrative Agent under any
Collateral Document, the Administrative Agent shall maintain such Cash
Collateral only with an Eligible Institution in an Eligible Account. Upon
request of Continental, the Administrative Agent shall advise Continental of the
face amount of all Cash Collateral held by the Administrative Agent, and
Continental may conclusively rely on such advise in determining the Borrowing
Base.

From time to time the Administrative Agent will (i) invest, or direct the
applicable Eligible Institution to invest, amounts received with respect to the
applicable Cash Collateral in such Permitted Investments as Continental (or, if
any Event of Default has occurred and is continuing, the Majority Lenders) may
select and (ii) invest or direct the applicable Eligible Institution to invest,
interest paid on the Permitted Investments referred to in clause (i) above, and
reinvest other proceeds of any such Permitted Investments that may mature or be
sold, in each case in such Permitted Investments credited in the same manner.
The Administrative Agent shall promptly remit to the Credit Party that deposits
any Cash Collateral upon its request any income or gain (including interest
received) realized as the result of any such investment of such Cash Collateral
(net of any fees, commissions and other expenses, if any, incurred in connection
with such investment) unless an Event of Default shall have occurred and be
continuing. If an Event of Default shall have occurred and be continuing, the
Administrative Agent shall hold any such income or gain as security for the
obligations of the applicable Credit Party under the applicable Collateral
Document and apply it against obligations secured thereby as the Administrative
Agent shall determine, and at such time as there shall not be continuing any
Event of Default, such amount, to the extent not previously so applied against
such Credit Party's obligations, shall be paid to such Credit Party. Each Credit
Party will promptly pay to the Administrative Agent, on demand, the amount of
any loss as the result of any such investment of Cash Collateral deposited by it
(together with any fees, commissions and other expenses, if any, incurred in
connection with such investment).

If at any time the Administrative Agent holds or controls Cash Collateral under
any Collateral Documents and a Borrower has given notice of prepayment of the
Loans pursuant to Section 2.09, upon written request by such Borrower to the
Administrative Agent prior to the applicable prepayment date, the Administrative
Agent shall apply or cause to be applied such Cash Collateral to the prepayment
of the Loans up to the amount due with respect to such prepayment (or such
lesser amount as such Borrower may specify in such notice).

If the Borrowing Base, as most recently determined pursuant to this Agreement,
exceeds the outstanding principal amount of the Loans and the Administrative
Agent then holds or controls Cash Collateral under any Collateral Document, upon
request by the Credit Party that deposited such Cash Collateral to the
Administrative Agent, the Administrative Agent shall pay or cause to be paid to
such Credit Party the amount of such Cash Collateral requested by such Credit
Party so long as, after giving effect to such payment, the Borrowing Base will
not be less than the outstanding principal amount of the Loans.



MISCELLANEOUS

Amendments, Waivers, Etc.

Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Credit Parties and the Majority Lenders or by the Credit Parties and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees or other amounts payable
hereunder, without the written consent of each Lender affected thereby, (iii)
postpone the scheduled date of payment of the principal amount of any Loan or
any interest thereon, or any fees or other amounts payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Sections 2.07 or 2.08 in a manner that would alter
the pro rata sharing of payments required thereby, or the priority of payments
set forth in such Sections, without the written consent of each Lender, (v)
waive any condition precedent to the Loans without the consent of each Lender,
subject to Section 3.02, or (vi) change any of the provisions of this Section or
the definition of "Majority Lenders" or any other provision hereof specifying
the number or percentage of Lenders required to waive, amend or modify any
rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender; provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent hereunder without the prior written consent of the
Administrative Agent. Except as otherwise provided above in this Section 9.01
with respect to this Agreement, the Administrative Agent may, with the prior
written consent of the Majority Lenders (but not otherwise), consent to any
modification, supplement or waiver under any of the Operative Documents,
provided that, without the prior consent of each Lender, the Administrative
Agent shall not (except as provided herein or in the Security Documents) release
any collateral security or otherwise terminate any Lien under any Security
Documents providing for collateral security, agree to additional obligations
being secured by such collateral security or alter the relative priorities of
the obligations entitled to the benefits of the Liens created under the Security
Documents. Notwithstanding the foregoing, an Incremental Term Loan Amendment
shall not require the approval of any Lender other than each Incremental Term
Loan Assuming Lender.

Notices, Etc.

Except in the case of notices and other communications expressly permitted to be
given by telephone or email, all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by telecopy, as follows:

if to Continental, to it at Continental Airlines, Inc., 1600 Smith Street,
Houston, Texas 77002, Attention of Treasurer (Telecopier No.: 713 324 2447,
Telephone No.: 713-324-2544), email address (only when specifically permitted by
this Agreement) corporate.finance@coair.com;

if to CMI or AMI, to it at 1600 Smith Street, Houston, Texas 77002, Attention of
Treasurer (Telecopier No.: 713 324 2447, Telephone No.: 713-324-2544), email
address (only when specifically permitted by this Agreement)
corporate.finance@coair.com, with a copy to Continental at the address in the
preceding clause (a).

if to the Administrative Agent, to it at Merrill Lynch Mortgage Capital Inc.,
4 World Financial Center, 10th Floor, New York, New York 10080; Attention: Josh
Green, Telecopier No (212) 449-6673; Telephone No. (212) 449-7330 and via email
at gabfoperations@exchange.ml.com.

if to any other Lender, to it at its address (or telecopy number or, when
specifically permitted by this Agreement, email address) set forth in the
Register.

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto. All notices and
other communications given to any party hereto in accordance with the provisions
of this Agreement shall be deemed to have been given on the date of receipt. For
purposes of providing notice and deliveries hereunder, the Credit Parties may
rely conclusively on the name and address of each Lender as set forth in the
most recent list of Lenders' names and addresses provided to the Credit Parties
hereunder by the Administrative Agent pursuant to Section 9.03(c).

Assignments and Participations; Register.

The provisions of this Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns permitted
hereby, except that the Credit Parties may not assign or otherwise transfer any
of their rights or obligations hereunder or under any of the other Operative
Documents without the prior written consent of each Lender (and any attempted
assignment or transfer by a Credit Party without such consent shall be null and
void) except as permitted by Section 6.02. Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

Any Lender may and, if requested by a Credit Party pursuant to Section 2.17(b),
upon at least five Business Days notice to such Lender and the Administrative
Agent, shall assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it); provided that (i) except for assignments
to an Affiliate of a Lender, the Administrative Agent and each Borrower must
each give its prior written consents to such assignment (which consents shall
not be unreasonably delayed or withheld), (ii) the amount of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Acceptance with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $1,000,000 and increments of
$1,000,000 in excess thereof, unless each of the Credit Parties and the
Administrative Agent otherwise consent, (iii) each assignment shall be made as
an assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement (it being understood that Tranche A-1 Term
Loans and Tranche A-2 Loans held by a Lender may not be transferred separately
or in disproportionate amounts), (iv) the parties to each assignment shall
execute and deliver to the Administrative Agent a duly executed Assignment and
Acceptance, together with a processing and recordation fee of $3,500, and (v)
the assignee, if it shall not be a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire; provided further that any consent of the
Credit Parties otherwise required under this paragraph shall not be required if
an Event of Default under clauses (f), (g) or (h) of Article VII has occurred
and is continuing. Subject to acceptance and recording thereof pursuant to
clause (d) of this Section, from and after the effective date specified in each
Assignment and Acceptance the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Acceptance, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.12, 2.15, 2.16 and 9.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with clause (e) of
this Section.

The Administrative Agent, acting for this purpose as an agent of the Borrowers,
shall maintain at one of its offices in The City of New York a copy of each
Assignment and Acceptance delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of the Loans owing to, each Lender pursuant to the terms hereof from time
to time (the "Register"). Failure to make any such recordation, or any error in
such recordation shall not affect a Credit Party's obligations in respect of
such rights. If the Lender sells a participation in its rights hereunder, it
shall provide each Credit Party, or maintain as agent of the Credit Parties, the
information described in this paragraph and permit each Credit Party to review
such information as reasonably needed for such Credit Party to comply with its
obligations under this Agreement or under any applicable law. Any assignment or
transfer by the Lender of rights or obligations under this Agreement that does
not comply with this Section 9.03 shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with this Section 9.03(c). The entries in the Register
shall be conclusive, and the Credit Parties, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Credit Parties and any Lender, at any reasonable time and from
time to time upon reasonable prior notice. The Administrative Agent shall notify
the Credit Parties reasonably promptly after receiving actual notice of the same
if (i) any Person becomes a Lender and (ii) any Lender alters or modifies its
name, or address, in each case by delivering to the Credit Parties a written
update of the names and addresses of all Lenders.

Upon its receipt of a duly completed Assignment and Acceptance executed by an
assigning Lender and an assignee, the assignee's completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in clause (b) of this Section and any
written consent to such assignment required by clause (b) of this Section, the
Administrative Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register. No assignment shall be effective
for purposes of this Agreement unless it has been recorded in the Register as
provided in this paragraph.

Any Lender may, without the consent of any Credit Party or the Administrative
Agent, sell participations to one or more banks or other entities (a
"Participant") in all or a portion of such Lender's rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (i) such Lender's obligations under this Agreement shall
remain unchanged, (ii) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations and (iii) the Credit
Parties, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender's rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.01 that affects such Participant.
Subject to clause (f) of this Section, the Credit Parties agree that each
Participant shall be entitled to the benefits of Sections 2.12, 2.15 and 2.16 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section.

A Participant shall not be entitled to receive any greater payment under
Sections 2.12, 2.15 and 2.16 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant and shall
be subject to the terms of Section 2.17(a). The Lender selling the participation
to such Participant shall be subject to the terms of Section 2.17(b) if such
Participant requests compensation or additional amounts pursuant to Section 2.12
or 2.16.

Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank, and this Section shall not apply to any such pledge or assignment of a
security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

If the Borrowers wish to replace Loans under any Facility with ones having
different terms, they shall have the option, with the consent of the
Administrative Agent and subject to at least three Business Days' advance notice
to the Lenders, instead of prepaying the Loans or reducing or terminating the
Commitments to be replaced, to (i) require the other Lenders to assign such
Loans or Commitments to the Administrative Agent or its designees and (ii) amend
the terms thereof in accordance with Section 9.01. Pursuant to any such
assignment, all Loans and Commitments to be replaced shall be purchased at par
(allocated among the other Lenders in the same manner as would be required if
such Loans were being optionally prepaid or such Commitments were being
optionally reduced or terminated by the Borrowers), accompanied by payment of
any accrued interest, premiums (including any premiums payable pursuant to
Section 2.09, it being understood that any assignment pursuant to this Section
9.03(h) shall be deemed an optional prepayment under Section 2.09 for purposes
of the payment of such premiums) and fees thereon and any amounts owing pursuant
to Section 9.05. By receiving such purchase price, the Lenders shall
automatically be deemed to have assigned their Commitments pursuant to the terms
of the Assignment and Acceptance, and accordingly no other action by such
Lenders shall be required in connection therewith. The provisions of this
paragraph are intended to facilitate the maintenance of the perfection and
priority of existing security interests in the Collateral during any such
replacement.

No Waiver; Remedies.

No failure or delay by the Administrative Agent or any Lender in exercising any
right or power hereunder or any other Operative Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder and in the other Operative Documents are cumulative and
are not exclusive of any rights or remedies that they would otherwise have. No
waiver of any provision of this Agreement or consent to any departure by any
Credit Party therefrom shall in any event be effective unless the same shall be
permitted by Section 9.01 hereof, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

Expenses; Indemnity; Damage Waiver.

Continental shall pay, upon receipt of statements of account containing
reasonable detail, (i) the Administrative Agent and the Arranger within 10 days
of written request therefor, for all out-of-pocket expenses (including due
diligence expenses, fees and expenses of consultants and advisors to the
Administrative Agent and the Arranger if Continental has authorized the
Administrative Agent and the Arranger to use such consultants and advisors, and
reasonable fees, charges and disbursements of counsel) incurred in connection
with the negotiation, execution and delivery of this Agreement or the other
Operative Documents or any related documentation (including the Engagement
Letter) or any amendments, modifications or waivers of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated) and (ii) all out of pocket expenses incurred during the continuance
of an Event of Default by the Administrative Agent or any Lender, including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender, in connection with the enforcement or protection of its
rights under this Agreement or any of the other Operative Documents, including
its rights under this Section, or in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred (x) during any workout,
restructuring or negotiations in respect of such Loans, and (y) the custody or
preservation of, or the sale of, collection from or other realization upon any
of the Collateral.

Continental shall indemnify the Administrative Agent and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
"Indemnitee") against, and hold each Indemnitee harmless from and against any
and all losses, claims, damages, liabilities and related expenses incurred or
suffered by any Indemnitee, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee (but excluding Taxes, which will
be governed by Section 2.16), in any way arising out of, related to or as a
result of (i) any actual or prospective claim, litigation, investigation or
proceeding, whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto (including any investigating,
preparing for or defending any such claims, actions, suits, investigations or
proceedings, whether or not in connection with pending or threatened litigation
in which such Indemnitee is a party), relating to the execution or delivery of
this Agreement or any of the other Operative Documents or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or the existence or consummation of
the Transactions or any other transactions contemplated hereby, or (ii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by a Credit Party or any of its Subsidiaries, or any
Environmental Liability related in any way to the Credit Parties; provided that
Continental will not be responsible for any losses, claims, damages, expenses or
liabilities of any Indemnitee to the extent they are judicially determined to
have resulted from the willful misconduct or gross negligence of any Indemnitee,
and the Administrative Agent shall cause each Indemnitee to repay Continental
the amount of any expenses previously reimbursed by Continental in connection
with any such loss, claims, damages, expenses or liability.

In case any action or proceeding shall be brought or asserted against an
Indemnitee in respect of which indemnity may be sought against any Credit Party
under the provisions of any Operative Document, such Indemnitee shall promptly
notify such Credit Party in writing and such Credit Party shall, if requested by
such Indemnitee or if such Credit Party desires to do so, assume the defense
thereof, including the employment of counsel reasonably satisfactory to such
Indemnitee but only if (i) no Event of Default shall have occurred and be
continuing and (ii) such action or proceeding does not involve any risk of
criminal liability or material civil money penalties being imposed on such
Indemnitee. A Credit Party shall not enter into any settlement of any such
action or proceeding that admits any Indemnitee's misconduct or negligence. The
failure to so notify a Credit Party shall not affect any obligations such Credit
Party may have to such Indemnitee under the Operative Documents or otherwise
other than to the extent that such Credit Party is adversely affected by such
failure. The Indemnitees shall have the right to employ separate counsel in such
action or proceeding and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Indemnitees unless: (i)
a Credit Party has agreed to pay such fees and expenses, (ii) a Credit Party has
failed to assume the defense of such action or proceeding and employ counsel
reasonably satisfactory to the Indemnitees or (iii) the Indemnitees shall have
been advised in writing by counsel that under prevailing ethical standards there
may be a conflict between the positions of the Credit Parties and the
Indemnitees in conducting the defense of such action or proceeding or that there
may be legal defenses available to the Indemnitees different from or in addition
to those available to the Credit Parties, in which case, if the Indemnitees
notify the Credit Parties in writing that they elect to employ separate counsel
at the expense of the Credit Parties, the Credit Parties shall not have the
right to assume the defense of such action or proceeding on behalf of the
Indemnitees; provided, however, that the Credit Parties shall not, in connection
with any one such action or proceeding or separate but substantially similar or
related actions or proceedings in the same jurisdiction arising out of the same
general allegations or circumstances, be responsible hereunder for the
reasonable fees and expenses of more than one such firm of separate counsel, in
addition to any local counsel. The Credit Parties shall not be liable for any
settlement of any such action or proceeding effected without the written consent
of the Credit Parties (which shall not be unreasonably withheld).

To the extent that the Credit Parties fail to pay any amount required to be paid
by it to the Administrative Agent under clauses (a) or (b) of this Section, each
Lender severally agrees to pay to the Administrative Agent such Lender's
percentage of the total Commitments represented by such Lender's Commitment
unless such Lender's Commitments have terminated or expired, in which case such
percentage shall be determined based upon such Lender's Commitments most
recently in effect, giving effect to any assignments (such percentage shall be
determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount; provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent in its
capacity as such.

To the extent permitted by applicable law, the Credit Parties shall not assert,
and hereby waive, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential, punitive or exemplary damages (as opposed
to direct or actual damages) arising out of or in any way related to this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

All amounts due under this Section shall be payable promptly after written
demand therefor accompanied by invoices containing reasonable detail.

Guarantee Provisions; Joint and Several Liability.

Each Credit Party hereby irrevocably guarantees the payment of all Obligations
of each other Credit Party as set forth below:

(a) Guarantee. Each Credit Party hereby jointly and severally, absolutely,
unconditionally and irrevocably guarantees the full and punctual payment when
due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise, of all Obligations; provided, however, that
each Credit Party shall only be liable under this Agreement for the maximum
amount of such liability that can be hereby incurred without rendering this
Agreement, as it relates to such Credit Party, voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount. This guarantee constitutes a guaranty of payment when due and
not of collection, and each Credit Party specifically agrees that it shall not
be necessary or required that the Lenders exercise any right, assert any claim
or demand or enforce any remedy whatsoever against any Obligor or any other
Person before or as a condition to the obligations of such Credit Party
hereunder.

(b) Guarantee Absolute, etc. The guarantee agreed to above shall in all respects
be a continuing, absolute, unconditional and irrevocable guarantee of payment,
and shall remain in full force and effect until the Termination Date. Each
Credit Party jointly and severally guarantees that the Obligations shall be paid
strictly in accordance with the terms of each Operative Document under which
such Obligations arise, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Lender with respect thereto. The liability of each Credit Party
under this Section 9.06 shall be joint and several, absolute, unconditional and
irrevocable irrespective of (i) any lack of validity, legality or enforceability
of any Operative Document; (ii) the failure of the Lenders (A) to assert any
claim or demand or to enforce any right or remedy against any Obligor or any
other Person (including any other guarantor) under the provisions of any
Operative Document or otherwise, or (B) to exercise any right or remedy against
any other guarantor (including any Obligor) of, or collateral securing, any
Obligations; (iii) any change in the time, manner or place of payment of, or in
any other term of, all or any part of the Obligations, or any other extension,
compromise or renewal of any Obligation; (iv) any reduction, limitation,
impairment or termination of any Obligations for any reason, including any claim
of waiver, release, surrender, alteration or compromise, and shall not be
subject to (and each Credit Party hereby waives any right to or claim of) any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality, irregularity, compromise, unenforceability of, or
any other event or occurrence affecting, any Obligations or otherwise, other
than payment in full in cash in accordance with the terms thereof; (v) any
amendment to, rescission, waiver, or other modification of, or any consent to or
departure from, any of the terms of any Operative Document; (vi) any addition,
exchange, release, surrender or non-perfection of any collateral, or any
amendment to or waiver or release or addition of, or consent to or departure
from, any other guarantee held by the Lenders securing any of the Obligations;
or (vii) any other circumstance which might otherwise constitute a defense
available to, or a legal or equitable discharge of, any Obligor, any surety or
any guarantor (other than payment in full in cash in accordance with the terms
thereof.

(c) Reinstatement, etc. Each Credit Party agrees that its guarantee shall
continue to be effective or be reinstated, as the case may be, if at any time
any payment (in whole or in part) of any of the Obligations is rescinded or must
otherwise be restored by the Lenders, upon the insolvency, bankruptcy or
reorganization of any other Credit Party, any other Obligor or otherwise, all as
though such payment had not been made.

(d) Waiver, etc. Each Credit Party hereby waives promptness, diligence, notice
of acceptance and any other notice with respect to any of the Obligations and
this Agreement for purposes of this Section 9.06 and any requirement that the
Lenders protect, secure, perfect or insure any Lien, or any property subject
thereto, or exhaust any right or take any action against any other Obligor or
any other Person (including any other guarantor) or entity or any collateral
securing the Obligations, as the case may be.

(e) Postponement of Subrogation, etc. Each Credit Party agrees that it shall not
exercise any rights which it may acquire by way of rights of subrogation under
any Operative Document to which it is a party, nor shall any Credit Party seek
or be entitled to seek any contribution or reimbursement from any Obligor, in
respect of any payment made hereunder, under any other Operative Document or
otherwise, until following the Termination Date. Any amount paid to any Credit
Party on account of any such subrogation rights prior to the Termination Date
shall be held in trust for the benefit of the Lenders and shall immediately be
paid and turned over to the Lenders in the exact form received by such Credit
Party (duly endorsed in favor of the Lenders, if required), to be credited and
applied against the Obligations, whether matured or unmatured; provided,
however, that if (i) any Credit Party has made payment to the Lenders of all or
any part of the Obligations; and (ii) the Termination Date has occurred; then at
such Credit Party's request, the Lenders shall, at the expense of such Credit
Party, execute and deliver to such Credit Party appropriate documents (without
recourse and without representation or warranty) necessary to evidence the
transfer by subrogation to such Credit Party of an interest in the Obligations
resulting from such payment. In furtherance of the foregoing, at all times prior
to the Termination Date, each Credit Party shall refrain from taking any action
or commencing any proceeding against any Obligor (or its successors or assigns,
whether in connection with a bankruptcy proceeding or otherwise) to recover any
amounts in the respect of payments made under any Operative Document to the
Lenders.

(f) Right of Contribution. Each Credit Party hereby agrees that, to the extent
that a Credit Party shall have paid more than its proportionate share of any
payment made hereunder or in respect of the Obligations, such Credit Party shall
be entitled to seek and receive contribution from and against the other Credit
Party hereunder which has not paid its proportionate share of such payment. The
provisions of this Section shall in no respect limit the obligations and
liabilities of any Credit Party to the Lenders, and each Credit Party shall
remain liable to the Lenders for the full amount guaranteed by it hereunder.

Consent to Jurisdiction.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OF THE OTHER OPERATIVE DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY
RIGHT THAT ANY PARTY HERETO MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT AGAINST ANY OTHER PARTY HERETO OR THEIR PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

EACH OF THE PARTIES TO THIS AGREEMENT IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO
IN PARAGRAPH (A) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

EACH PARTY TO THIS AGREEMENT IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE
MANNER PROVIDED FOR NOTICES IN SECTION 9.02. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER
MANNER PERMITTED BY LAW.

Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement.

Survival.

All covenants, agreements, representations and warranties made by the Credit
Parties herein and in the certificates or other instruments delivered in
connection with or pursuant to this Agreement shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of this Agreement and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect until the
Termination Date. The provisions of Sections 2.12, 2.15, 2.16 and 9.05 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the Loans
or the termination of this Agreement or any provision hereof.

Captions.

Article and Section headings and the Table of Contents used herein are for
convenience of reference only, are not part of this Agreement and shall not
affect the construction of, or be taken into consideration in interpreting, this
Agreement.

Severability.

To the fullest extent permitted by law, any provision of this Agreement held to
be invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof, and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

Execution in Counterparts.

This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.

Confidentiality.

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates' directors, officers, employees
and agents, including accountants, legal counsel, internal or independent
auditors and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party to this Agreement, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (g) with the consent of the Credit
Parties or (h) to the extent such Information (i) becomes publicly available
other than as a result of a breach of this Section or (ii) becomes available to
the Administrative Agent or any Lender on a nonconfidential basis from a source
other than any Credit Party. For the purposes of this Section, "Information"
means all information received from any Credit Party, any Subsidiary of a Credit
Party or any of their agents relating to any Credit Party or its business, other
than any such information that is available to the Administrative Agent or any
Lender on a nonconfidential basis prior to disclosure by any such Person. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

WAIVER OF JURY TRIAL.

EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY
OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Entire Agreement.

This Agreement, the Operative Documents and the Engagement Letter constitute the
entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof.

Governing Law.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK.

Right of Setoff.

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of any Credit Party against any of and all the
obligations of such Credit Party now or hereafter existing under any Operative
Document held by such Lender, provided such Lender shall have made any demand
under such Operative Document and such obligations shall be matured. The rights
of each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

Acknowledgments.

Each Credit Party hereby acknowledges that:

it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Operative Documents;

neither the Administrative Agent nor any Lender has any fiduciary relationship
with or duty to the Credit Party arising out of or in connection with this
Agreement or any of the other Operative Documents, and the relationship between
the Credit Parties, on one hand, and Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

no joint venture is created hereby or by the other Operative Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Credit Parties and the Lenders.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered in the State of New York by their respective officers thereunto
duly authorized as of the date first above written.

CONTINENTAL AIRLINES, INC.

By: /s/ Gerald Laderman
Name: Gerald Laderman
Title: Senior Vice President - Finance and Treasurer

CONTINENTAL MICRONESIA, INC.

By: /s/ Gerald Laderman
Name: Gerald Laderman
Title: Senior Vice President - Finance and Treasurer

AIR MICRONESIA, INC.

By: /s/ Gerald Laderman
Name: Gerald Laderman
Title: Senior Vice President - Finance and Treasurer

MERRILL LYNCH MORTGAGE CAPITAL, INC.,
as Administrative Agent

By: /s/ Joshua A. Green
Name: Joshua A. Green
Title: Vice President

LENDER

Commitment

MERRILL LYNCH MORTGAGE CAPITAL INC.

$300,000,000

By: /s/ Joshua A. Green
Name: Joshua A. Green
Title: Vice President

Lending Office:

Merrill Lynch Mortgage Capital Inc.

4 World Financial Center, 10th Floor

New York, New York 10080

Address for Notices:

Merrill Lynch Mortgage Capital Inc.

4 World Financial Center, 10th Floor

New York, New York 10080
Attention: Josh Green

Telecopier No.: (212) 449-6673

   